IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-99

                                  No. 261A18-3

                               Filed 19 August 2022

NORTH CAROLINA STATE CONFERENCE OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE

             v.
TIM MOORE, in his official capacity, and PHILIP BERGER, in his official capacity.


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 273 N.C. App. 452 (2020), reversing an order entered on 22

February 2019 by Judge G. Bryan Collins, Jr. in Superior Court, Wake County. Heard

in the Supreme Court on 14 February 2022.


      Southern Environmental Law Center, by Kimberley Hunter and David Neal;
      and Irving Joyner; and Forward Justice, by Daryl V. Atkinson, Caitlin Swain,
      and Kathleen E. Roblez, for plaintiff-appellant.

      Nelson Mullins Riley & Scarborough LLP, by D. Martin Warf and Noah H.
      Huffstetler, III, for defendant-appellees.

      ACLU of North Carolina Legal Foundation, by Jaclyn Maffetore, Leah J. Kang,
      and Kristi L. Graunke, for American Civil Liberties Union of North Carolina,
      amicus curiae.

      Paul Hastings, LLP, by Lindsey W. Dieselman, for Brennan Center for Justice
      at New York University School of Law, amicus curiae.

      Appellate Advocacy Clinic, Wake Forest University School of Law, by John J.
      Korzen, for Democracy North Carolina, amicus curiae.

      Womble Bond Dickinson (US) LLP, by Pressly M. Millen, for Former Chairs of
      the North Carolina Judicial Standards Commission, amici curiae.
                          NAACP V. MOORE

                            2022-NCSC-99

                          Opinion of the Court



Abrams & Abrams, by Douglas B. Abrams and Noah B. Abrams; and Whitfield
Bryson LLP, by Matthew E. Lee, for North Carolina Advocates for Justice,
amicus curiae.

Jeanette K. Doran for North Carolina Institute for Constitutional Law and
John Locke Foundation, amici curiae.

Robinson, Bradshaw & Hinson, P.A., by Robert E. Harrington, Adam K. Doerr,
Erik R. Zimmerman, and Travis S. Hinman, for North Carolina Legislative
Black Caucus, amicus curiae.

Wallace & Nordan, L.L.P., by John R. Wallace and Lauren T. Noyes; and
Freshfields Bruckhaus Deringer US LLP, by Aaron R. Marcu, pro hac vice, and
Shannon K. McGovern, pro hac vice, for North Carolina Legislative Black
Caucus, amicus curiae.

Tharrington Smith, LLP, by Colin A. Shive and Robert F. Orr, for North
Carolina Professors of Constitutional Law, amici curiae.

Stam Law Firm, PLLC, by R. Daniel Gibson; and John V. Orth, pro se, for
Professor John V. Orth, amicus curiae.

Ellen Murphy for North Carolina Professors of Professional Responsibility,
amici curiae.

Michael G. Schietzelt for Robert H. Edmunds Jr., Barbara A. Jackson, and
Mark Martin, Retired Former Justices of the Supreme Court of North Carolina,
amici curiae.

Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Daniel F. E.
Smith, Jim W. Phillips, Jr., Eric M. David, and Kasi W. Robinson, for Roy
Cooper, Governor of the State of North Carolina, amicus curiae.

Law Office of Christopher J. Heaney, PLLC, by Christopher J. Heaney, for
Scholars of Judicial Ethics and Professional Responsibility, amici curiae.




EARLS, Justice.
                                       NAACP V. MOORE

                                         2022-NCSC-99

                                       Opinion of the Court




¶1         This case involves completely unprecedented circumstances that give rise to a

     novel legal issue directly implicating two fundamental principles upon which North

     Carolina’s constitutional system of government is predicated: the principles of

     popular sovereignty and democratic self-rule. The issue is whether legislators elected

     from unconstitutionally racially gerrymandered districts possess unreviewable

     authority to initiate the process of changing the North Carolina Constitution,

     including in ways that would allow those same legislators to entrench their own

     power, insulate themselves from political accountability, or discriminate against the

     same racial group who were excluded from the democratic process by the

     unconstitutionally racially gerrymandered districts.

¶2         In the final week of the final regular legislative session preceding the 2018

     general election, a General Assembly that was composed of a substantial number of

     legislators elected from districts that the United States Supreme Court had

     conclusively   determined    to   have    resulted       from   unconstitutional   racial

     gerrymandering enacted legislation presenting six constitutional amendments to

     North Carolina voters. Some of these measures passed in the General Assembly by

     notably narrow margins. By this time, it had already been established that twenty-

     eight legislative districts were drawn in a manner that violated the Equal Protection

     Clause of the United States Constitution, see Covington v. North Carolina, 316 F.R.D.

     117, 124 (M.D.N.C. 2016), aff’d, 137 S. Ct. 2211 (2017), and many other districts had
                                       NAACP V. MOORE

                                          2022-NCSC-99

                                       Opinion of the Court



     also already been redrawn to remedy this unconstitutional racial gerrymander,

     see North Carolina v. Covington, 138 S. Ct. 2548 (2018) (per curiam). The two

     amendments at issue in this case—Session Law 2018-119 (the Tax Cap Amendment)

     and Session Law 2018-128 (the Voter ID Amendment)—cleared the required three-

     fifths supermajority threshold by one and two votes in the House and by four and

     three votes in the Senate, respectively. Both amendments were ultimately ratified by

     a majority of North Carolina voters. In that same election, conducted using newly

     drawn legislative districts, the voters denied to any political party a three-fifths

     supermajority in either the North Carolina House or Senate.

¶3         What is extraordinary about these events is not that a legislative body was

     composed in part of legislators elected from unconstitutional districts. That has

     occurred on numerous occasions in recent years just in North Carolina alone. See, e.g.,

     Stephenson v. Bartlett, 357 N.C. 301, 314 (2003) (affirming trial court’s determination

     that the 2002 revised legislative redistricting plans were unconstitutional); Harris v.

     McCrory, 159 F. Supp. 3d 600, 604 (holding that two North Carolina Congressional

     districts were unconstitutional racial gerrymanders) (M.D.N.C. 2016), aff’d sub nom.

     Cooper v. Harris, 137 S. Ct. 1455 (2017). Rather, what makes this case so unique is

     that the General Assembly, acting with the knowledge that twenty-eight of its

     districts were unconstitutionally racially gerrymandered and that more than two-

     thirds of all legislative districts needed to be redrawn to achieve compliance with the
                                       NAACP V. MOORE

                                          2022-NCSC-99

                                        Opinion of the Court



     Equal Protection Clause, chose to initiate the process of amending the state

     constitution at the last possible moment prior to the first opportunity North

     Carolinians had to elect representatives from presumptively constitutional

     legislative districts. Indeed, neither of the parties, nor any of the amici curiae, have

     identified a single previous instance of a legislative body composed of a substantial

     number of legislators elected from unconstitutional districts attempting to exercise

     powers relating to the passage of constitutional amendments after it had been

     conclusively established that numerous districts were unconstitutional.

¶4         The precise legal question before us is whether a General Assembly composed

     of a substantial number of legislators elected due to unconstitutional gerrymandering

     may exercise the sovereign power delegated by the people of North Carolina to the

     legislature under article XIII, section 4 of the North Carolina Constitution, which

     authorizes the General Assembly to propose constitutional amendments “if three-

     fifths of all the members of each house shall adopt an act submitting the proposal to

     the qualified voters of the State for their ratification or rejection.” The broader

     question is whether there are any limits on the authority of legislators elected due to

     unconstitutional racial gerrymandering to alter or abolish “the fundamental law of

     the State [that] defines the form and concept of our government.” Bazemore v. Bertie

     Cnty. Bd. of Elections, 254 N.C. 398, 402–03 (1961). These questions cut to the core

     of our constitutional system of government: if legislators who assumed power in a
                                      NAACP V. MOORE

                                         2022-NCSC-99

                                       Opinion of the Court



     manner inconsistent with constitutional requirements possess unreviewable

     authority to initiate the process of altering or abolishing the constitution, then the

     fundamental principle that all political power resides with and flows from the people

     of North Carolina would be threatened.

¶5         We conclude that article I, sections 2 and 3 of the North Carolina Constitution

     impose limits on these legislators’ authority to initiate the process of amending the

     constitution under these circumstances. Nonetheless, we also conclude that the trial

     court’s order in this case invalidating the two challenged amendments swept too

     broadly.   Because   the   legislators   elected    due   to   unconstitutional   racial

     gerrymandering retained the authority needed to avoid “chaos and confusion in

     government,” the trial court should have considered whether invalidating both the

     Voter ID Amendment and the Tax Cap Amendment was necessary “upon balancing

     the equities” of the situation. Dawson v. Bomar, 322 F.2d 445, 447 (6th Cir. 1963).

¶6         In particular, the trial court should have examined as a threshold matter

     whether the legislature was composed of a sufficient number of legislators elected

     from unconstitutionally gerrymandered districts—or from districts that were made

     possible by the unconstitutional gerrymander—such that the votes of those

     legislators could have been decisive in passing the challenged enactments. If not, no

     further inquiry is necessary, and the challenged amendments must be left

     undisturbed. In this case, however, the record is clear that votes of legislators from
                                       NAACP V. MOORE

                                             2022-NCSC-99

                                           Opinion of the Court



     unconstitutionally gerrymandered districts could have been decisive. Therefore, the

     trial court needed to also consider three additional questions: whether there was a

     substantial risk that each challenged constitutional amendment would (1) immunize

     legislators elected due to unconstitutional racial gerrymandering from democratic

     accountability going forward; (2) perpetuate the continued exclusion of a category of

     voters from the democratic process; or (3) constitute intentional discrimination

     against the same category of voters discriminated against in the reapportionment

     process that resulted in the unconstitutionally gerrymandered districts. Accordingly,

     we reverse the decision of the Court of Appeals that reversed the trial court’s order

     declaring the Voter ID and Tax Cap Amendments void and remand to the superior

     court for further proceedings consistent with the guidance set forth in this opinion.

                                      I.      Background

¶7         In January 2011, the General Assembly began the process of conducting a

     statewide redistricting of the North Carolina House of Representatives and Senate

     based on the 2010 federal decennial census, pursuant to article II, sections 3 and 5 of

     the North Carolina Constitution. Six months later, the General Assembly approved

     and enacted House and Senate redistricting plans largely drafted in secret by the

     General Assembly’s private counsel. See Covington v. North Carolina (Covington I),

     316 F.R.D. 117, 126 (M.D.N.C. 2016), aff’d, 137 S. Ct. 2211 (2017); see also S.L. 2011-

     402, 2011 N.C. Sess. Laws 1804; S.L. 2011-404, 2011 N.C. Sess. Laws 1936. At the
                                        NAACP V. MOORE

                                          2022-NCSC-99

                                        Opinion of the Court



     time, North Carolina was still subject to Section Five of the Voting Rights Act, so the

     General Assembly sought and obtained preclearance from the United States

     Department of Justice. Covington I, 316 F.R.D. at 127.

¶8         On 19 May 2015, a group of registered North Carolina voters brought suit in

     the Middle District of North Carolina alleging that nine Senate districts and nineteen

     House districts were unconstitutional racial gerrymanders in violation of the Equal

     Protection Clause of the Fourteenth Amendment to the United States Constitution.

     A three-judge panel of the federal district court agreed with the plaintiffs that all

     twenty-eight districts were unconstitutional. See id. at 177. The court found

     “overwhelming and consistent evidence” that the drafters of the enacted plans

     intentionally prioritized race over traditional neutral districting criteria. Id. at 130.

     The court also concluded that the legislative defendants “have not carried their

     burden to show that each of the challenged districts was supported by a strong basis

     in evidence and narrowly tailored to comply with either Section 2 or Section 5.” Id. at

     176. Nevertheless, the court denied the plaintiffs’ request for immediate injunctive

     relief postponing the upcoming 2016 general elections and instead ordered the

     General Assembly “to draw remedial districts in their next legislative session.” Id. at

     177. On appeal, the United States Supreme Court affirmed. North Carolina v.

     Covington, 137 S. Ct. 2211 (2017).

¶9         Following the 2016 elections, the three-judge district court panel shortened the
                                               NAACP V. MOORE

                                                 2022-NCSC-99

                                               Opinion of the Court



       terms of all sitting legislators and directed the legislature to hold special elections

       under redrawn constitutionally compliant district maps in 2017. Covington v. North

       Carolina, 2016 WL 7667298, at *2–3 (M.D.N.C. Nov. 29, 2016) (order). The United

       States Supreme Court vacated the district court’s remedial order on the grounds that

       the court had “addressed the balance of equities in only the most cursory fashion” and

       failed to “adequately grapple[ ] with the interests on both sides.” North Carolina v.

       Covington, 137 S. Ct. 1624, 1626 (2017) (per curiam). On remand, the district court

       permitted the legislators elected in 2016 to complete their terms. Covington v. North

       Carolina (Covington II), 270 F. Supp. 3d 881, 902 (M.D.N.C. 2017). The court noted

       that it was “undisputed that this violation requires redrawing nearly 70% of the state

       House and Senate districts, affecting over 80% of the state’s voters. This constitutes

       one of the most widespread racial gerrymanders ever held unconstitutional by a

       federal court . . . .” Id. at 896–97.

¶ 10          The district court also considered the plaintiffs’ argument that the legislators

       elected due to the unconstitutional apportionment were “usurpers” who could not

       validly exercise legislative powers under North Carolina law. The court agreed with

       the plaintiffs that

                            [t]he widespread scope of the constitutional violation
                     at issue—unjustifiably relying on race to draw lines for
                     legislative districts encompassing the vast majority of the
                     state’s voters—also means that the districting plans
                     intrude on popular sovereignty. . . . By unjustifiably relying
                     on race to distort dozens of legislative district lines, and
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Opinion of the Court



                     thereby potentially distort the outcome of elections and the
                     composition and responsiveness of the legislature, the
                     districting plans interfered with the very mechanism by
                     which the people confer their sovereignty on the General
                     Assembly and hold the General Assembly accountable.

       Id. at 897. Still, the court concluded that there existed “no authority from [North

       Carolina] courts definitively holding that a legislator elected in an unconstitutionally

       drawn district is a usurper.” Id. at 901. Thus, the court declined to resolve the

       plaintiffs’ usurpers argument, explaining that because the theory “implicates an

       unsettled question of state law, [it] is more appropriately directed to North Carolina

       courts, the final arbiters of state law.” Id.

¶ 11          Just before the legislators elected in 2016 left office, the General Assembly

       initiated the process of amending the North Carolina Constitution. Article XIII,

       section 4 authorizes the General Assembly to put constitutional amendments on the

       ballot for approval by the voters “if three-fifths of all the members of each house shall

       adopt an act submitting the proposal to the qualified voters of the State for their

       ratification or rejection.” The plaintiff in this case—the North Carolina State

       Conference of the National Association for the Advancement of Colored People (NC

       NAACP)—filed suit in state court. Plaintiff claimed that this particular General

       Assembly could not invoke the legislature’s authority under article XIII, section 4

       because it was illegally composed of and tainted by usurpers who could not
                                             NAACP V. MOORE

                                                2022-NCSC-99

                                             Opinion of the Court



       legitimately exercise the people’s sovereign power.1

¶ 12          As described in unchallenged findings of fact contained in the trial court order

       giving rise to this appeal:

                            12. In the final two days of the 2018 regular
                     legislative session, the General Assembly passed six bills
                     that would place six constitutional amendments before the
                     voters: Session Laws 2018-96 (Right to Hunt and Fish
                     Amendment), 110 (Victim’s Rights amendment), 117 (First
                     Board of Elections Amendment), 118 (First Judicial
                     Vacancies Amendment), 119 (Tax Cap Amendment), and
                     128 (Voter ID amendment).

                            13. Session Law 2018-128 (Voter ID amendment)
                     passed the North Carolina House of Representatives by a
                     vote of 74–43 and the North Carolina Senate by a vote of
                     33–12. In the House, the total number of aye votes was just
                     two votes over [the] three-fifths majority required for a
                     constitutional amendment, and in the Senate the number
                     was just three votes over the required margin.

                            14. Session Law 2018-119 (Tax Cap amendment)
                     passed the North Carolina Senate by a vote of 34–13 and
                     passed the North Carolina House of Representatives by a
                     vote of 73–45. In the House, the number was just one vote
                     over the three-fifths majority required for a constitutional
                     amendment, and in the Senate the number was just four
                     votes over the required margin.

                            15. On August 6, 2018, the NC NAACP and CAC
                     filed suit against the leadership of the North Carolina
                     General Assembly in their official capacities (“Legislative
                     Defendants”) and the North Carolina Bipartisan State
                     Board of Elections and Ethics Enforcement and all Board
                     members in their official capacities (“State Board of

              1 Clean Air Carolina (CAC) was also initially a plaintiff in this case; however, the trial
       court allowed the defendants’ motion to dismiss CAC for lack of standing, and that ruling is
       not before this Court on appeal.
                     NAACP V. MOORE

                        2022-NCSC-99

                     Opinion of the Court



Elections”) challenging four of the amendment proposals:
the First Board of Elections Amendment, the First Judicial
Vacancies Amendment, the Tax Cap Amendment, and the
Voter ID Amendment. . . .

      ....

       21. On November 2, 2018, Plaintiffs filed a motion
for partial summary judgment only as to their claim that
the illegally-constituted General Assembly lacks the
authority to propose constitutional amendments.

        22. On November 6, 2018, an election was held in
North Carolina, and the four constitutional amendments
challenged in the Second Amended Complaint were on the
ballot.

       23. The Second Judicial Vacancies Amendment,
proposed in Session Law 2018-132, and the Second Board
of Elections Amendment, proposed in Session Law 2018-
133, did not attain the required majority of votes to pass
into law.

     24. The Voter ID amendment, proposed in Session
Law 2018-128, passed.

     25. The Tax Cap amendment, proposed in Session
Law 2018-119, passed.

       26. The November 6, 2018 election was the first to
be held under the remedial maps approved by the federal
courts to correct the 2011 unconstitutional racial
gerrymander. Covington v. North Carolina, 283 F. Supp.
3d 410, 458 (M.D.N.C. 2018), aff’d in part, rev’d in part, 138
S. Ct. 2548 (U.S. 2018).

       27. On December 28, 2018, Plaintiffs voluntarily
dismissed their claims against Defendant State Board of
Elections. Plaintiffs also voluntarily dismissed as moot
their claims related to the Second Judicial Vacancies
Amendment, proposed in Session Law 2018-132, and the
                                    NAACP V. MOORE

                                      2022-NCSC-99

                                    Opinion of the Court



             Second Board of Elections Amendment, proposed in
             Session Law 2018-133.

After determining that NC NAACP had standing to bring suit, the trial court entered

the following conclusions of law:

                   3. Whether an unconstitutionally racially-
             gerrymandered General Assembly can place constitutional
             amendments onto the ballot for public ratification is an
             unsettled question of state law and a question of first
             impression for North Carolina courts.

                    ....

                      5. N.C. Const art I sec. 3 states that the people of
             North Carolina “have the inherent, sole, and exclusive right
             of regulating the internal government and . . . of altering
             . . . their Constitution and form of government whenever it
             may be necessary to their safety and happiness” Id. § 3
             (emphasis added). N.C. Const. art XIII mandates that this
             may be accomplished only when a three-fifths
             supermajority of both chambers of the General Assembly
             vote to submit a constitutional amendment for public
             ratification, and the public then ratifies the amendment.
             The requirements for amending the state Constitution are
             unique and distinct from the requirements to enact other
             legislation. The General Assembly has the authority to
             submit proposed amendments to the Constitution only
             insofar as it has been bestowed with popular sovereignty.

                    6. On June 5, 2017, it was adjudged and declared by
             the United States Supreme Court that the General
             Assembly was an illegally gerrymandered body. At that
             time, following “the widespread, serious, and longstanding
             . . . constitutional violation—among the largest racial
             gerrymanders ever encountered by a federal court—” the
             General Assembly lost its claim to popular sovereignty.
             Covington, 270 F. Supp. 3d at 884. The three-judge panel
             in [Covington] ruled that, under the illegal racial
             gerrymander, “a large swath of North Carolina citizens . . .
                    NAACP V. MOORE

                       2022-NCSC-99

                     Opinion of the Court



lack a constitutionally adequate voice in the State’s
legislature . . . .” Covington v. North Carolina, 1:15CV399,
2017 WL 44840 (M.D.N.C. Jan. 4, 2017) (order for special
elections vacated and remanded, North Carolina v.
Covington 137 S. Ct. 1624 (June 5, 2017)).

       7. Curing this widespread and sweeping racial
gerrymander required that over two-thirds of the North
Carolina House and Senate districts be redrawn. Thus, the
unconstitutional racial gerrymander tainted the three-
fifths majorities required by the state Constitution before
an amendment proposal can be submitted to the people for
a vote, breaking the requisite chain of popular sovereignty
between North Carolina citizens and their representatives.

       8. Accordingly, the constitutional amendments
placed on the ballot on November 6, 2018 were approved by
a General Assembly that did not represent the people of
North Carolina. Indeed, “[b]y unjustifiably relying on race
to distort dozens of legislative district lines, and thereby
potentially distort the outcome of elections and the
composition and responsiveness of the legislature, the
districting plans [under which that General Assembly had
been elected] interfered with the very mechanism by which
the people confer their sovereignty on the General
Assembly and hold the General Assembly accountable.”
[Covington II,] 270 F. Supp. 3d at 897. The November 2018
general elections under remedial legislative maps were
“needed to return the people of North Carolina to their
sovereignty.” Id.

        9. Defendants argue that, even following the
Covington decision, the General Assembly maintained
authority to enact legislation so as to avoid “chaos and
confusion.” See Dawson v. Bomar, 322 F.2d 445 (6th Cir.
1963). It will not cause chaos and confusion to declare that
Session laws 2018-119 and 2018-128 and their
corresponding amendments to the constitution are void ab
initio.

      10. An illegally constituted General Assembly does
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                         Opinion of the Court



                    not represent the people of North Carolina and is therefore
                    not empowered to pass legislation that would amend the
                    state’s Constitution.

                           11. N.C. Session Laws 2018-119 and 2018-128, and
                    the ensuing constitutional amendments, are therefore void
                    ab initio.

       The trial court entered partial summary judgment in plaintiff’s favor, invalidating

       the two challenged constitutional amendments. Legislative Defendants appealed.

¶ 13         On appeal, a majority of the Court of Appeals reversed. The two judges in the

       majority wrote separately. In the majority opinion, Judge Dillon held that plaintiff’s

       usurpers theory was deficient on multiple grounds, including that (1) the judiciary

       lacked authority under separation-of-powers principles to preclude elected members

       of the General Assembly from exercising a legislative power; (2) plaintiff’s claim was

       nonjusticiable; and (3) legislators elected to represent districts subsequently deemed

       unconstitutional were, at a minimum, de facto officers entitled to exercise all powers

       delegated to the legislative branch. N.C State Conf. of NAACP v. Moore (NC NAACP),

       273 N.C. App. 452, 461–64 (2020).

¶ 14         Judge Stroud wrote separately to “reach the same result on a more limited

       basis.” Id. at 466 (Stroud, J., concurring in the result). In Judge Stroud’s view, the

       trial court erred because the decisions of the Middle District of North Carolina and

       the United States Supreme Court in the Covington litigation placed “no limitations

       on the General Assembly’s authority to act” and there was “no North Carolina law to
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       support the trial court’s legal conclusions.” Id. Judge Stroud also predicted that the

       trial court’s order would engender chaos, because there was “no law” and “no logical

       way to limit the effect of the electoral defects noted in Covington to one, and only one,

       type of legislative action, and more specifically to just these two particular

       amendments which plaintiff opposes.” Id. at 475. She concluded that no provisions of

       the North Carolina Constitution “support [the trial court’s] conclusion that an

       illegally gerrymandered General Assembly lacks either de facto or de jure authority

       to approve a bill for submission of constitutional amendments to popular vote . . .

       [while retaining the] full authority to pass any other kind of legislation.” Id. at 478.

¶ 15         Judge Young dissented. According to the dissent, the case “present[ed] a

       compelling issue of first impression” centered on “a narrow question, but one vital to

       our democracy: Can a legislature, which has been held to be unconstitutionally

       formed due to unlawful gerrymandering, act to amend the North Carolina

       Constitution?” Id. at 479 (Young, J., dissenting). In the dissent’s view, the answer

       was no:

                           The ramifications of such an act are clear. If an
                    unlawfully-formed legislature could indeed amend the
                    Constitution, it could do so to grant itself the veneer of
                    legitimacy. It could seek, by offering amendments for
                    public approval, to ratify and make lawful its own unlawful
                    existence. Such an act would necessarily be abhorrent to
                    all principles of democracy.

       Id. Instead, the dissent reasoned that, post-Covington, the General Assembly was
                                             NAACP V. MOORE

                                               2022-NCSC-99

                                             Opinion of the Court



       only “permitted to engage in the ordinary business of drafting and passing legislation,

       regardless of any issues of gerrymandering, as to require otherwise would create

       ‘chaos and confusion.’ ” Id. at 482. But amending the constitution “is not an ordinary

       matter—it is a most extraordinary matter, and one which goes beyond the day-to-day

       affairs of the General Assembly.” Id. Therefore, the dissent would have held that “the

       General Assembly, found to be unconstitutionally formed based on unlawful

       gerrymandering, could not attempt to amend our Constitution without first

       comporting itself to the requirements thereof.” Id. at 483.

                                       II.      Justiciability

¶ 16            At the outset, we address the Court of Appeals’ conclusion, advanced by

       Legislative Defendants before this Court, that plaintiff’s claim is nonjusticiable.

       Courts do not resolve claims raising “purely political question[s].” Hoke Cnty. Bd. of

       Educ. v. State, 358 N.C. 605, 618 (2004). As we recently explained, these kinds of

       claims

                     are “nonjusticiable under separation of powers principles.”
                     Hoke Cnty. Bd. of Educ. v. State, 358 N.C. 605, 618 (2004).
                     Purely political questions are those questions which have
                     been wholly committed to the “sole discretion” of a
                     coordinate branch of government, and those questions
                     which can be resolved only by making “policy choices and
                     value determinations.” Bacon v. Lee, 353 N.C. 696, 717
                     (2001) (quoting Japan Whaling Ass’n v. Am. Cetacean
                     Soc’y, 478 U.S. 221, 230 (1986)). Purely political questions
                     are not susceptible to judicial resolution. When presented
                     with a purely political question, the judiciary is neither
                     constitutionally empowered nor institutionally competent
                                             NAACP V. MOORE

                                                2022-NCSC-99

                                             Opinion of the Court



                     to furnish an answer. See Hoke Cnty. Bd. of Educ., 358 N.C.
                     at 638–39 (declining to reach the merits after concluding
                     that “the proper age at which children should be permitted
                     to attend public school is a nonjusticiable political question
                     reserved for the General Assembly”).

       Harper v. Hall, 380 N.C. 317, 2022-NCSC-17, ¶ 100.2

¶ 17          In support of the conclusion that this case presented only nonjusticiable

       political questions, the Court of Appeals relied principally on Leonard v. Maxwell,

       216 N.C. 89 (1939).3 In Leonard a litigant challenged the validity of a statute on

       various grounds including that the General Assembly which enacted the statute “was

       not properly constituted because no reapportionment was made at the first session

       after the last census as required by Art. II, secs. 4, 5 and 6 of the Constitution.” Id. at

       98. This Court explained that we would not reach the merits of this argument because

       the question it presented “is a political one, and there is nothing the courts can do



              2  The United States Supreme Court granted a petition for writ of certiorari to review
       claims relating to North Carolina’s congressional districts, but the issue in that case is
       unrelated to the question of the justiciability of state legislative redistricting claims as
       decided in Harper. See Moore v. Harper, 595 U.S. ____ (Jun. 30, 2022) (No. 21-1271).
               3 In addition to Leonard, the Court of Appeals majority opinion also appears to have

       relied upon various cases in which this Court “declared a district to be illegally
       gerrymandered based on race . . . . [but] did not enjoin our General Assembly, nor the
       representative elected from the illegally-drawn district, from exercising legislative
       authority.” NC NAACP, 273 N.C. App. at 462 (citing Pender County v. Bartlett, 361 N.C. 491
       (2007) and Stephenson v. Bartlett, 355 N.C. 354 (2002)). The Court of Appeals also noted its
       view that “[t]he federal panel in Covington did not believe that the 2017-18 Session of our
       General Assembly lost legitimacy, ordering the body it declared to be illegally gerrymandered
       to redraw the districts.” Id. (citing Covington, 267 F. Supp. 3d at 665). But these cases, to the
       extent they are relevant, speak to the potential merits of the plaintiff’s arguments or the
       factors a court might weigh when entering a remedial order—none of these cases in any way
       support the notion that the type of claim plaintiff has brought is nonjusticiable in state court.
                                            NAACP V. MOORE

                                               2022-NCSC-99

                                             Opinion of the Court



       about it,” as courts “do not cruise in nonjusticiable waters.” Id. Although it addressed

       a claim relating to the validity of a statute passed by a malapportioned legislature,

       Leonard is inapposite here for two reasons.

¶ 18          First, Leonard predates the United States Supreme Court’s decision in Baker

       v. Carr, 369 U.S. 186 (1962), which established that claims challenging a legislature’s

       failure to reapportion itself were justiciable in federal court. While Leonard was

       articulating this Court’s own justiciability doctrine, it is apparent that Leonard

       reflected the then-existing consensus that all claims relating to a legislature’s

       authority to reapportion itself were categorically nonjusticiable. Indeed, the cases the

       Court cites in Leonard in support of its justiciability holding are largely irreconcilable

       with the modern redistricting jurisprudence of the United States Supreme Court and

       this Court.4 Since Baker v. Carr, this Court has routinely reviewed claims asserting

       that legislative districts violate the United States and North Carolina Constitutions,

       and we have routinely entered judgments or affirmed orders designed to remedy



              4 Two of the three cases the Court relied upon in Leonard adopt the premise that
       courts lack authority to remedy an unconstitutional reapportionment scheme. See People ex
       rel. Fergus v. Blackwell, 342 Ill. 223, 225 (1930) (“We have held that this court has no power,
       under the Constitution, to compel the Legislature to reapportion the state, as required by the
       Constitution.”); State ex rel. Cromelien v. Boyd, 36 Neb. 181 (1893) (“It would seem but justice
       that [the constitutionally mandated reapportionment] should take effect in the succeeding
       congress, and we may confidently trust to that spirit of fairness so characteristic of the
       American people to correct the wrong. The courts, however, have no authority to [issue a
       remedy].”). The third case held that the question of whether a state adhered to the “proper
       procedure” in ratifying a proposed constitutional amendment was a nonjusticiable political
       question. Coleman v. Miller, 307 U.S. 433, 458 (1939) (Black, J., concurring).
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       proven constitutional deficiencies. See, e.g., Harper, 2022-NCSC-17, ¶ 113;

       Stephenson v. Bartlett, 355 N.C. 354 (2002). Of course, the claim at issue in this case

       is not a claim that the General Assembly is unconstitutionally apportioned—that

       question was definitively answered by the Covington decisions. Nevertheless, because

       Leonard was predicated on a view of judicial authority that has since been thoroughly

       repudiated, Leonard has limited relevance and is not persuasive authority with

       respect to justiciability.

¶ 19          Second, the nature of the claim at issue in Leonard was not analogous to the

       claim presented in this case. In the Court of Appeals’ assessment, Leonard rejected

       the argument that the judiciary is empowered “to declare retroactively that our

       General Assembly lacked the authority to pass bills simply because some legislators

       were   elected   from    unconstitutionally-designed      districts,   stating,   ‘[q]uite a

       devastating argument, if sound.’ ” NC NAACP, 273 N.C. App. at 461 (quoting

       Leonard, 216 N.C. at 89). But the argument that this Court deemed “devastating . . .

       if sound” in Leonard was not the argument that a court possesses the authority to

       retroactively invalidate a statute because the legislature that enacted the statute was

       malapportioned; rather, it was the argument that because the constitution required

       the General Assembly to reapportion itself “at the first regular session convening

       after the return of every decennial census of population taken by order of Congress,”

       N.C. Const. art II, §§ 3, 5, the General Assembly’s failure to reapportion itself during
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                         Opinion of the Court



       the first regular session after the decennial census meant there could not be a

       legitimately constituted General Assembly unless and until the North Carolina

       Constitution was amended to provide for another manner of reapportionment.

       See Leonard, 216 N.C. at 98–99 (“In other words, as the first session of the General

       Assembly after the 1930 census was the session directed by the Constitution to make

       the reapportionment, and failed to do so, it is suggested that no other session is

       competent to make the reapportionment . . . and that henceforth no de jure or legally

       constituted General Assembly can again be convened under the present Constitution.

       Quite a devastating argument, if sound.”). An analogous claim in the context of this

       case would be the assertion that a constitutional amendment is necessary to create a

       new apportionment process in order to reconstitute the General Assembly as a

       legitimate body that can exercise legislative powers because the legislature failed to

       enact lawful reapportionment statutes immediately following the 2010 census. That

       is not an argument made by any party that is presently before this Court.

¶ 20         Absent precedent directly addressing the justiciability of the precise claim

       advanced by NC NAACP, we turn to general justiciability principles. This Court has

       previously

                    recognized two criteria of political questions: (1) where
                    there is “a textually demonstrable constitutional
                    commitment of the issue” to the “sole discretion” of a
                    “coordinate political department[,]” Bacon v. Lee, 353 N.C.
                    696, 717 (2001) (quoting Baker v. Carr, 369 U.S. 186, 217,
                    82 S. Ct. 691 (1962)); and (2) those questions that can be
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



                    resolved only by making “policy choices and value
                    determinations[,]” id. (quoting Japan Whaling Ass'n v.
                    American Cetacean Soc’y, 478 U.S. 221, 230 (1986)).

       Harper, 2022-NCSC-17, ¶ 112 (alteration in original). Legislative Defendants have

       failed to demonstrate that either circumstance is present here.

¶ 21         As a general matter, this Court has routinely reviewed and resolved claims

       alleging that an individual who purports to exercise the powers assigned to a

       particular governmental office may not legitimately do so. See, e.g., State v. Porter,

       272 N.C. 463 (1968); Smith v. Town of Carolina Beach, 206 N.C. 834 (1934); People

       ex rel. Norfleet v. Staton, 73 N.C. 546 (1875); Keeler v. City of Newbern, 61 N.C. 505

       (1868). In these types of cases, the question is whether the individual claiming the

       powers of an office assumed that office in a manner satisfying the legal prerequisites

       for holding office, and if not, whether parties are nonetheless bound by prior actions

       of the putative officeholder. Once it has been conclusively determined that an

       officeholder did not assume office through a procedure that complied with all legal

       prerequisites, courts consider the applicability and scope of common law doctrines

       like the de facto officer doctrine to determine the validity of actions undertaken by

       the putative officeholder. See, e.g., Porter, 272 N.C. at 467. The scope and applicability

       of a common law doctrine is a quintessential legal question this Court has long been

       tasked with resolving.

¶ 22         The fact that this case involves legislators and legislative authority does not
                                   NAACP V. MOORE

                                     2022-NCSC-99

                                   Opinion of the Court



convert plaintiff’s claim into one that requires us to make “policy choices and value

determinations.” The question presented in this case is not which theory of

government should be adopted and which institutional design implemented to ensure

that power is exercised in an effective and responsive manner—those are

quintessentially political questions, and ones that have been answered by the people

of North Carolina through their adoption of the North Carolina Constitution. Instead,

the question is whether legislators elected due to an unconstitutional racial

gerrymander could, consistent with the North Carolina Constitution, legitimately

exercise the sovereign power assigned to the legislature to initiate the process of

amending the constitution. This issue, at its core, is one involving the interpretation

and application of constitutional provisions. See N.C. Const. art. I, §§ 2-3. Answering

this question requires us to examine the constitutional provisions enacting a system

of government founded on principles of popular sovereignty and democratic self-rule

and to then determine if those provisions limit the authority of legislators who

assumed office in a manner violative of the United States and North Carolina

Constitutions. That is a question that this Court may, and indeed must, answer.

See, e.g., Corum v. Univ. of N.C., 330 N.C. 761, 783 (1992) (“This Court is the ultimate

interpreter of our State Constitution.”); State ex rel. McCrory v. Berger, 368 N.C. 633,

638 (2016) (“This Court construes and applies the provisions of the Constitution of

North Carolina with finality.”).
                                         NAACP V. MOORE

                                               2022-NCSC-99

                                          Opinion of the Court



                                        III.     Analysis

¶ 23         Although plaintiff’s claim is novel, our standard of review is familiar. We

       review a trial court’s order granting or denying summary judgment de novo. See, e.g.,

       Craig v. New Hanover Cnty. Bd. of Educ., 363 N.C. 334, 337 (2009). The sole question

       presented on appeal is a pure question of constitutional law, which we also review de

       novo. See State ex rel. McCrory, 368 N.C. at 639. We presume that when the General

       Assembly acts, it acts within constitutional boundaries, and we will only strike down

       an act of the General Assembly if the constitutional violation is “plain and clear.” Id.

       To determine whether a constitutional violation has occurred, “we look to the text of

       the constitution, the historical context in which the people of North Carolina adopted

       the applicable constitutional provision, and our precedents.” Id.

¶ 24         The North Carolina Constitution itself provides guidance to this Court when

       we are called upon to interpret constitutional provisions protecting the people of

       North Carolina’s fundamental rights: “A frequent recurrence to fundamental

       principles is absolutely necessary to preserve the blessings of liberty.” N.C. Const.

       art. I, § 35. This “solemn warning” has long informed our interpretation of the

       “fundamental guaranties” contained in our constitution’s Declaration of Rights. State

       v. Ballance, 229 N.C. 764, 768 (1949). Thus, in examining plaintiff’s claim, we begin

       and end with the principles codified in numerous provisions of our constitution that

       function as the beating heart of North Carolina’s system of government: the principles
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       of popular sovereignty and democratic self-rule.

       A. The principles of popular sovereignty and democratic self-rule.

¶ 25         In North Carolina, our constitution is “the framework for democracy.”

       Bazemore, 254 N.C. at 403. Under our constitution, “[a]ll political power is vested in

       and derived from the people; all government of right originates from the people, is

       founded upon their will only, and is instituted solely for the good of the whole.” N.C.

       Const. art. I., § 2. Our constitution also reserves to the “people of this State . . . the

       inherent, sole, and exclusive right . . . of altering or abolishing their Constitution and

       form of government.” Id., art. I, § 3. These provisions of the North Carolina

       Constitution express and safeguard the people of North Carolina’s “revolutionary

       faith in popular sovereignty” as the theory of government that best promotes the

       liberty and equality of all persons. John V. Orth & Paul Martin Newby, The North

       Carolina Statte Constitution 48 (2d ed. 2013). In short, they establish that there is no

       source of political power other than the people of North Carolina; nobody but the

       people of North Carolina possesses the authority to redefine the purpose and

       structure of North Carolina’s system of government.

¶ 26         In the system of government our constitution prescribes, the legislature

       “represent[s] the untrammeled will of the people” and “the expression of the people’s

       will can only be made by legislation.” State ex rel. Abbott v. Beddingfield, 125 N.C.

       256, 270 (1899). Yet there is no legislative power independent of the people. Instead,
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                            Opinion of the Court



       the constitution defines and structures political processes that allow individuals to

       assume offices to which the people of North Carolina have delegated sovereign power.

       See Harper, 2022-NCSC-17, ¶ 130 (“[U]nder the principle of popular sovereignty, the

       ‘political power’ of the people is channeled through the proper functioning of the

       democratic processes of our constitutional system to the people’s representatives in

       government.” (citing N.C. Const. art I, § 2)). These processes enable the “sovereign

       power” to be “exercised by [the People’s] representatives in the General Assembly,”

       but at all times the sovereign power “resides with the people.” State ex rel. Ewart v.

       Jones, 116 N.C. 570, 570 (1895) (emphases added).

¶ 27          The principles of popular sovereignty and democratic self-rule as embodied in

       article I, sections 2 and 3 mean that individuals can only exercise the sovereign power

       that the people have transmitted to the legislature if they validly hold legislative

       office. The constitution defines and structures the processes by which individuals

       assume offices that permit them to exercise sovereign power, and sovereign power

       can only be lawfully exercised by individuals who have come into office through the

       processes established by the constitution for that very purpose. See Burke v. Elliott,

       26 N.C. 355, 361 (1844) (“[A] party taking upon himself to execute process must be a

       legal officer for that purpose . . . .”). The legitimacy of any individual officer’s claim to

       exercise sovereign power depends upon the legitimacy of the process by which that

       individual came to assume the office to which sovereign power has been delegated.
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                         Opinion of the Court



       B. The process of amending the North Carolina Constitution.

¶ 28         Consistent with the principles of popular sovereignty and democratic self-rule,

       only the people can change the way sovereign power is allocated and exercised within

       North Carolina’s system of government. See N.C. Const. art. XIII, § 2 (“The people of

       this State reserve the power to amend this Constitution and to adopt a new or revised

       Constitution.”). And, through their constitution, the people assigned the General

       Assembly a vital role in the amendment process. Specifically, the constitution

       authorizes the General Assembly to initiate the process of enacting constitutional

       amendments by “adopt[ing] an act submitting the propos[ed] [constitutional

       amendments] to the qualified voters of the State for their ratification or rejection,”

       provided that “three-fifths of all the members of each house shall adopt [the] act.”

       Id., art. XIII, § 4. It is undisputed that three-fifths of the members of each house

       adopted acts submitting the proposals to add the Voter ID and Tax Cap Amendments

       to the North Carolina Constitution, and that a majority of voters ratified both

       amendments in 2018. The sole question before us is whether the legislators who

       passed the bills submitting these two amendments to the voters could validly exercise

       the authority conferred upon the legislature by the people in article XIII, section 4.

¶ 29         As Judge Young noted, our answer to this question has profound implications

       for the principles of popular sovereignty and democratic self-rule that undergird our

       system of government. Both parties advance plausible arguments as to why these
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       principles demand a ruling in their favor. We agree with Legislative Defendants that

       respect for the people’s choice to delegate sovereign power to the legislature requires

       upholding the validity of legislators’ actions unless it is palpably clear that their

       actions violate the North Carolina Constitution. We agree with NC NAACP that

       respect for the people’s reservation of their exclusive authority to amend the

       constitution requires closely scrutinizing the actions of those who purport to exercise

       this authority under contested circumstances. Thus, in approaching the legal

       question presently before us, we heed the foundational commitment to the principles

       of popular sovereignty and democratic self-rule that are embodied in the text,

       structure, and purpose of the constitution the people have adopted and reaffirmed.5

       C. The significance of voter ratification of the challenged amendments.

¶ 30         Before examining the legislators’ authority to initiate the process of amending

       the North Carolina Constitution, we note the argument that this question is

       practically irrelevant because a majority of North Carolina voters ratified the Voter

       ID and Tax Cap Amendments. This argument has some superficial appeal: if what

       matters is safeguarding our constitutional commitment to popular sovereignty and

       democratic self-rule, the fact that a majority of voters approved the challenged

       amendments could indicate that the amendments reflected the people’s will. Yet this



             5  These principles are not unique to North Carolina’s Constitution. See generally
       Jessica Bulman-Pozen & Miriam Seifter, The Democracy Principle in State Constitutions, 119
       Mich. L. Rev. 859 (2021).
                                          NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       argument is misguided in ways that illustrate the stakes at issue in this case.

¶ 31         First, this argument overlooks the fact that constitutional provisions defining

       the procedures elected officials must utilize in order to exercise the people’s sovereign

       power reflect the people’s conscious choices regarding how, and under what

       circumstances, their power may be exercised by elected representatives. These

       choices have meaning—they reflect the people’s best efforts to structure a political

       system that would facilitate effective governance without fostering tyranny.

       See Harriss v. Wright, 121 N.C. 172, 178–79 (1897) (“Under our system, it is said that

       sovereign power resides with the people . . . . They have divided and subdivided the

       powers of government, with such power in each division or department or branch as

       they deemed expedient for the good of the public . . . .”). For this reason, we have held

       that when governmental entities fail to adhere to constitutional procedural

       requirements, their resulting actions are void. See, e.g., Allen v. City of Raleigh, 181

       N.C. 453, 455 (1921) (holding “invalid” a statute involving debt and taxation because

       it failed to comply with “mandatory” procedural requirements set forth in article II,

       section 14).

¶ 32         We have also recognized that majority approval by the voters does not cure the

       deficiency resulting from a violation of a legal prerequisite for presenting someone (or

       something) to the voters. For example, in People ex rel. Duncan v. Beach, we held that

       a judicial candidate who “was ineligible to hold office prior to and at the time of the
                                          NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       [ ] election due to his age” could not serve as a district court judge, even though the

       candidate had been elected by a majority of the voters in his district, because “[t]he

       votes cast for an ineligible candidate [are] not effective to entitle him to the office.”

       294 N.C. 713, 718 (1978). Similarly, ratification by the voters does not render the

       procedural requirements of article XIII, section 4 constitutionally extraneous. To

       conclude otherwise would flagrantly disregard the people of North Carolina’s choice

       not to permit constitutional amendment by citizen initiative or popular referendum,

       in contrast to the choices made by the citizens of certain other states. See Nat’l

       Conference    of    State   Legislatures,     Initiative   and    Referendum     States,

       https://www.ncsl.org/research/elections-and-campaigns/chart-of-the-initiative-

       states.aspx (last visited 3 August 2022).

¶ 33         Second, embracing this argument would also flagrantly ignore the purpose of

       the people’s choice to structure the amendment process to require something more

       than ratification by the voters. The legislative supermajority requirement is not a

       mere procedural nicety; it is a means of safeguarding the system of government

       created in the North Carolina Constitution by ensuring that the people’s fundamental

       law is not altered or abolished rashly in response to the whims of a particular

       moment. As we explained in State ex rel. Attorney-General v. Knight,

                    the people, then agreeing upon the fundamental law for the
                    present and the future, and knowing that times of agitation
                    and popular clamor would come, while reserving the power
                    of amendment, in their wisdom imposed a restraint upon
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                        Opinion of the Court



                    themselves, by making the powers of amendment slow
                    enough to give time for reflection before final action.

       169 N.C. 333, 347–48 (1915); cf. Allen, 181 N.C. at 455 (explaining that a

       constitutional provision imposing heightened procedural requirements for the

       passage of bills addressing debt and taxation was imposed for the purpose “of

       obtaining more careful deliberation on these important subjects”). If we were to

       conclude that all questions regarding a legislator’s authority to initiate the

       amendment process are irrelevant because voters subsequently approved the

       proposal, we would be ignoring the people’s view of the way their power should be

       exercised and replacing it with our own.

¶ 34         We reject the contention that we do not need to examine the authority of

       legislators to propose the Voter ID and Tax Cap Amendments because a majority of

       North Carolinians who participated in the 2018 elections subsequently ratified both

       amendments. Simply put, the fact that a majority of voters ratified a constitutional

       amendment is insufficient to ensure adherence to the principles that animate our

       constitutional system of government as defined by the people of North Carolina.

       See Reade v. City of Durham, 173 N.C. 668 (1917) (“No one can read . . . our

       Constitution without concluding at once that no alteration is permitted by it without

       the joint action of the Legislature and the people. Amendment of the organic law of

       the State does not depend upon a popular vote alone, but before the people have a

       right to express their choice as to whether or not there shall be a change the
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                         Opinion of the Court



       Legislature must by a three-fifths vote of each house thereof consent and provide that

       the amendment shall be submitted to the people . . . .” (emphasis added)). The

       constitution, which “contains the permanent will of the people,” incorporates the

       adoption of a particular procedural mechanism for exercising the people’s sovereign

       power to alter or abolish their chosen form of government. Knight, 169 N.C. at 348.

       Respecting the people’s will means respecting the processes they saw fit to include in

       their fundamental law. Adherence to constitutional procedural requirements is

       especially warranted when considering constitutional amendments which, in contrast

       to ordinary statutes and other governmental actions, have the potential to redefine

       the way sovereign power is channeled and exercised, the basic structure and

       organization of our government, and the aims our constitution seeks to realize.

       D. De jure officers, de facto officers, and usurpers.

¶ 35         We next consider the status of the legislators who were elected from districts

       that were either unconstitutionally racially gerrymandered or from districts that

       needed to be redrawn to cure those racial gerrymanders. The crux of the parties’

       dispute in this case centers on competing assertions regarding those individuals’

       entitlement to exercise power assigned to the legislature and the status of the acts

       they undertook post-Covington. Our resolution of this dispute requires us to interpret

       and apply cases defining three categories of individuals who purport to hold elected

       offices established by the North Carolina Constitution: de jure officers, de facto
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                            Opinion of the Court



       officers, and usurpers.

¶ 36          A de jure officer is one who “exercises the office . . . as a matter of right.” People

       ex rel. Duncan, 294 N.C. at 719. To be a de jure officer, an individual must (1) “possess

       the legal qualifications for the . . . office in question;” (2) “be lawfully chosen to such

       office;” and (3) “have qualified . . . to perform the duties of such office according to the

       mode prescribed by law.” Id. at 720. De jure officers may legitimately exercise all the

       powers assigned to an office because they have assumed office in accordance with all

       legal requirements. See In re Wingler, 231 N.C. 560, 563 (1950) (“These things being

       true, [the officeholder] has a complete title to his office; his official acts are valid; and

       he cannot be ousted.”).

¶ 37          Based on the constitutional principles described above, it would be reasonable

       to presume that any individual other than a de jure officer lacks the capacity to

       exercise the authority assigned to a governmental office. However, this Court—and

       other federal and state courts—long ago concluded that such a rule would lead to

       chaos, undermine the orderly administration of government, and unfairly burden

       individuals who reasonably relied on the acts of apparent officeholders.

       See, e.g., Porter, 272 N.C. at 467 (“The de facto doctrine was introduced into the law

       as a matter of policy and necessity, to protect the interests of the public and

       individuals, where those interests were involved in the official acts of persons

       exercising the duties of an office, without being lawful officers.”); cf. EEOC v. Sears,
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       Roebuck & Co., 650 F.2d 14, 17 (2d Cir. 1981) (“The de facto officer doctrine was

       developed to protect the public from the chaos and uncertainty that would ensue if

       actions taken by individuals apparently occupying government offices could later be

       invalidated by exposing defects in the officials’ titles.”). Under the common law de

       facto officer doctrine, an individual “who occupies a[n]. . . office under some color of

       right, and for the time being performs its duties with public acquiescence, though

       having no right in fact” may exercise the powers attendant to that office in ways that

       bind third parties and the public. In re Wingler, 231 N.C. at 563.

¶ 38         As we explained in State v. Porter,

                    A de facto officer may be defined as one whose title is not
                    good in law, but who is in fact in the unobstructed
                    possession of an office and discharging its duties in full
                    view of the public, in such manner and under such
                    circumstances as not to present the appearance of being an
                    intruder or usurper. When a person is found thus openly in
                    the occupation of a public office, and discharging its duties,
                    third persons having occasion to deal with him in his
                    capacity as such officer are not required to investigate his
                    title, but may safely act upon the assumption that he is a
                    rightful officer.

       272 N.C. at 465 (quoting Waite v. Santa Cruz, 184 U.S. 302, 323 (1902)). A

       paradigmatic example of a de facto officer is someone who is validly elected to an

       office, but who is later determined to have been ineligible to assume that office for

       failure to satisfy all legal prerequisites for holding office. See, e.g., People ex rel

       Duncan, 294 N.C. at 719. Until it is conclusively determined that the officeholder is
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Opinion of the Court



       not a de jure officer, the officeholder is a de facto officer whose acts “are valid in law

       in respect to the public whom he represents and to third persons with whom he deals

       officially.” Porter, 272 N.C. at 465–66.

¶ 39          Still, not all individuals who claim to hold an office may exercise the powers of

       that office. North Carolina law recognizes a third category of putative officeholders:

       usurpers. In contrast to a de facto officer who “goes in [to office] under color of

       authority,” a usurper is an individual “who takes possession [of an office] without any

       authority.” People ex rel. Norfleet, 73 N.C. at 550; see also People ex rel. Duncan, 294

       N.C. at 720 (“A usurper in office is distinguished from a de facto officer in that a

       usurper takes possession of office and undertakes to act officially without any

       authority, either actual or apparent.”). Essentially, a usurper is someone who

       purports to exercise the powers of an office that the individual has no legitimate claim

       to hold, provided that the invalidity of the putative officeholder’s claim is readily

       apparent to the public. Cf. Ellis v. N.C. Inst., 68 N.C. 423, 426–27 (1873) (concluding

       that individuals were de facto officers because they acted “under the color of an act of

       the Legislature” rather than usurpers who “were in without any color of title to the

       office”). In contrast to the acts of a de jure or de facto officer, all acts undertaken by a

       usurper “are absolutely void, and can be impeached at any time in any proceeding.”

       In re Wingler, 231 N.C. at 564.

¶ 40          These precedents make clear that until the United States Supreme Court
                                          NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       conclusively determined that twenty-eight legislative districts were unconstitutional

       racial gerrymanders, legislators elected as a result of unconstitutional racial

       gerrymandering were de facto officers. These legislators were not de jure officers

       because they were not “lawfully chosen to such office.” People ex rel Duncan, 294 N.C.

       at 719–20. Article I, section 3 establishes that “[t]he people of this State have the

       inherent, sole, and exclusive right of regulating the internal government . . . but every

       such right shall be exercised in pursuance of law and consistently with the

       Constitution of the United States.” Our Declaration of Rights further provides that

       “no law or ordinance of the State in contravention or subversion [of the United States

       Constitution] can have any binding force.” N.C. Const. art. I, § 5. The statutes

       creating the legislative districts from which these legislators were elected violated

       the Equal Protection Clause of the Fourteenth Amendment of the United States

       Constitution. See Covington I, 316 F.R.D. at 124, 176. Nonetheless, at least until

       Covington was decided, these legislators were “in the unobstructed possession of an

       office and discharging its duties in full view of the public, in such manner and under

       such circumstances as not to present the appearance of being an intruder or usurper.”

       Porter, 272 N.C. at 465 (quoting Waite, 184 U.S. at 323). Accordingly, they were de

       facto officers, and the validity of their actions undertaken during this time is not

       subject to collateral attack.

¶ 41         The status of these legislators after Covington was decided is less certain.
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       Plaintiff argues that these legislators were nothing more than usurpers, such that

       the Voter ID and Tax Cap Amendments are necessarily void. Legislative Defendants

       argue that, at a minimum, these legislators remained de facto officers who were

       entitled to exercise all the powers assigned to the legislature. Our cases, and cases

       from other jurisdictions interpreting these doctrines as articulated in other sources

       of law, do not conclusively answer this question.

¶ 42         Although we have held that an individual who assumes office “under color of

       an election or appointment by or pursuant to a public unconstitutional law” is a de

       facto officer “before the [law] is adjudged to be [unconstitutional],” State v. Lewis, 107

       N.C. 967, 971 (1890) (emphasis added), we have not previously addressed a

       circumstance in which a party challenged actions undertaken by an officeholder after

       the law under which that official assumed office was conclusively determined to be

       unconstitutional. Similarly, federal cases examining the de facto officer doctrine have

       also centered on official acts undertaken before the determination that an individual’s

       claim to an office was deficient. See Ryder v. United States, 515 U.S. 177, 180 (1995)

       (“The de facto officer doctrine confers validity upon acts performed by a person acting

       under the color of official title even though it is later discovered that the legality of

       that person’s appointment or election to office is deficient.” (emphasis added)). The

       Middle District of North Carolina was correct in stating that the question of whether

       the General Assembly was “empowered to act” as a legislature was and is “an
                                          NAACP V. MOORE

                                                2022-NCSC-99

                                           Opinion of the Court



       unsettled question of state law.” Covington II, 270 F. Supp. 3d at 901.

¶ 43         Plaintiff’s    argument     that     post-Covington,     legislators   elected   from

       unconstitutionally    racially    gerrymandered         districts   became   usurpers    is

       straightforward. To validly hold an office established by the North Carolina

       Constitution, an individual must assume that office in a manner consistent with the

       legal requirements of the United States and North Carolina Constitutions. If the

       individual assumes office in a manner inconsistent with those legal requirements,

       that individual is not a de jure officer. Plaintiff contends that once it is conclusively

       (and publicly) determined that an individual lacks a valid claim to an office, that

       individual becomes a usurper.

¶ 44         The problem with this theory is that it invites the exact problem the de facto

       officer doctrine was created to avoid: the chaos and confusion that would result from

       declaring that the people lacked any representatives empowered to exercise any

       legislative authority for more than a year. Conceptually, plaintiff has no answer to

       the question of why, if its theory is correct, any actions undertaken by the challenged

       legislators post-Covington can be upheld. Plaintiff emphasizes that its legal challenge

       is limited to these two constitutional amendments, but a usurper’s actions are not

       just voidable in a collateral proceeding; all of a usurper’s actions “are absolutely void.”

       In re Wingler, 231 N.C. at 564.

¶ 45         In response, Legislative Defendants advance three main arguments in support
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                         Opinion of the Court



       of the notion that all members of the General Assembly retained their authority to

       exercise all legislative powers even after Covington was decided. In essence,

       Legislative Defendants contend that the legislators remained de facto officers post-

       Covington, and that de facto officers must be permitted to exercise all of the powers

       delegated to a constitutional office. We agree with the first premise, but not the

       second.

¶ 46         Legislative Defendants’ first argument is that all legislators were at a

       minimum de facto officers because they were “elected in 2016 before any final

       judgment regarding the validity or constitutionality of the districts from which they

       were elected; they were sworn into office; they served continually and openly; and

       they were recognized as members of the General Assembly until their terms expired

       at the end of 2018.” This argument relies heavily on the fact that the federal courts

       overseeing the Covington litigation permitted the legislators to finish their terms,

       even though the federal courts possessed the remedial authority to order mid-term

       special elections. In support of this argument, Legislative Defendants cite Justice

       Douglas’s concurrence in Baker v. Carr, in which he stated that a “recent ruling by

       the Iowa Supreme Court that a legislature, though elected under an unfair

       apportionment scheme, is nonetheless a legislature empowered to act . . . is plainly

       correct.” 369 U.S. at 250 n. 5 (Douglas, J., concurring) (citations omitted). This

       argument posits that if a court has concluded that a legislature is unconstitutionally
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       gerrymandered, but permits the legislature to exercise its authority to enact a

       remedial redistricting plan (as courts routinely do), then it would be illogical to also

       conclude that members of that same legislative body were usurpers whose actions

       were void ab initio.

¶ 47         This argument has some force. In general, an individual remains a de facto

       officer as long as that individual “maintain[s] an appearance of right to [an] office.”

       EEOC v. Sears, 650 F.2d at 17. The Middle District of North Carolina was correct in

       noting that at the time Covington was being litigated, there was “no authority from

       [North Carolina] courts definitively holding that a legislator elected in an

       unconstitutionally drawn district is a usurper.” Covington II, 270 F. Supp. 3d at 901.

       Absent such authority, it was not unreasonable for the public to believe that, even

       after Covington, the legislators elected as a result of unconstitutional racial

       gerrymandering could continue exercising legislative authority until they were

       replaced or retained through the electoral process.

¶ 48         Historically, legislators who were determined to have been elected as a result

       of an unconstitutional apportionment have been permitted to continue serving in

       office until after the conclusion of the next general election, following which impacted

       districts would be redrawn in preparation for the next election cycle. See, e.g., Pender

       County v. Bartlett, 361 N.C. 491 (2007). Here, no attempt was made to oust the

       legislators from their offices via a quo warranto action. See N.C.G.S. § 1-515 (“An
                                             NAACP V. MOORE

                                                2022-NCSC-99

                                              Opinion of the Court



       action may be brought by the Attorney General in the name of the State, upon his

       own information or upon the complaint of a private party, against the party offending

       . . . [w]hen a person usurps, intrudes into, or unlawfully holds or exercises any public

       office . . . .”). There is also a longstanding public policy against leaving public offices

       vacant. See State ex rel. Markham v. Simpson, 175 N.C. 135, 137 (1918) (noting the

       “sound public policy which is against vacancies in public offices and require[es] that

       there should always be some one [sic] in position to rightfully perform . . . important

       official duties for the benefit of the public . . . .”).

¶ 49          At the same time, adopting this argument in full would allow the federal courts

       to dictate the answer to a novel question of state law. As a result, we would be

       compelled to read Covington, a case in which a federal district court expressly

       declined to rule on the question of whether legislators were empowered to act as a

       matter of North Carolina law, as establishing that the challenged legislators were

       empowered to exercise all legislative powers as a matter of North Carolina law.

       See Covington II, 270 F. Supp. 3d at 901 (“Given that [the argument that the

       legislature lacked authority to act] implicates an unsettled question of state law,

       [this] argument is more appropriately directed to North Carolina courts, the final

       arbiters of state law.”). Yet questions involving the interpretation of the North

       Carolina Constitution and North Carolina law can be resolved conclusively only by

       this Court. See, e.g., Unemp. Comp. Comm’n v. Jefferson Standard Life Ins. Co., 215
                                             NAACP V. MOORE

                                                2022-NCSC-99

                                             Opinion of the Court



       N.C. 479, 486 (1939) (explaining that questions of state law are “to be interpreted

       finally by this Court”).

¶ 50          Moreover, the federal courts in Covington did not affirmatively and proactively

       conclude that the unconstitutionally elected members of the General Assembly could

       exercise all legislative authority until they were replaced after the next election, as

       other courts have done.6 Absent an express indication that a federal court considered

       the legislature’s continued authority to act as a matter of state law, a federal court’s

       decision to afford an unconstitutionally gerrymandered legislature the first

       opportunity to reapportion itself as an exercise of its remedial powers might reflect

       federalism interests, principles of institutional comity, or practical exigencies.

       Regardless, establishing legislative districts is an ordinary legislative act;

       recognizing the necessity of enacting remedial maps is not necessarily the same as

       recognizing the authority of legislators to initiate the process of changing a state’s

       fundamental law. Cf. Petuskey v. Rampton, 307 F. Supp. 235, 253–54 (C.D. Utah

       1969) (“Based [u]pon ideas of practicality, the ordinary, customary legislation needed



              6 In contrast, the Michigan Supreme Court specifically noted that legislators elected
       from unconstitutionally apportioned districts could “function as de facto officers for all valid
       purposes” until they were “legally succeeded” by new legislators, relying on its own precedent
       examining the scope of the de facto officer doctrine. Scholle v. Hare, 367 Mich. 176, 192 (1962);
       see also Long v. Avery, 251 F. Supp. 541, 559 (D. Kan. 1966) (supplemental opinion) (“[W]e
       hold that the present State Senate should be permitted to a continuance of its powers during
       the current term for which the members of the State Senate were elected.”). Regardless, as
       noted above, a federal court cannot conclusively resolve a pure question of state law such as
       the one presented in this case.
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                           Opinion of the Court



       to keep a state government going, has been held valid though the legislature is

       unconstitutionally apportioned. There isn’t the same practical problem in holding

       void the legislators’ attempt to continue themselves in their illegal state of

       unconstitutional apportionment.”), rev’d on other grounds, 431 F.2d 378 (10th Cir.

       1970); City of Chicago v. Reeves, 220 Ill. 274, 288 (1906) (“The right to propose

       amendments to the Constitution is not the exercise of legislative power by the

       General Assembly in its ordinary sense . . . .”).

¶ 51          Legislative Defendants’ second argument is that recognizing all legislators’

       authority to exercise all legislative powers even after Covington was decided is

       necessary to avoid “chaos and confusion.” This argument relates to the basic

       justification for the de facto officer doctrine, which is to avoid the “[e]ndless confusion

       and expense [that] would ensue if the members of society were required to determine

       at their peril the rightful authority of each person occupying a public office before

       they invoked or yielded to his official action.” In re Wingler, 231 N.C. at 565–66.

       According to Legislative Defendants, retroactively examining a particular legislator’s

       authority to exercise any power constitutionally assigned to the legislature would

       fundamentally destabilize North Carolina law. In their view, it would both call into

       question all the legislative acts enacted by legislators subsequently determined to be

       elected due to unconstitutional apportionment statutes—which, given North

       Carolina’s history with gerrymandering, is potentially many acts—and engender
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                         Opinion of the Court



       profound uncertainty whenever legislators elected in accordance with facially valid

       apportionment statutes attempt to exercise legislative powers.

¶ 52         This argument is compelling, to an extent. The de facto doctrine is indeed

       “indispensable to the prompt and proper dispatch of governmental affairs.” In re

       Wingler, 231 N.C. at 565. Applying it here ensures that North Carolinians continue

       to be governed by a legislature that can continue to function. We agree with

       Legislative Defendants that, as a prudential matter, it would be intolerable to hold

       that the people of North Carolina were left without any body capable of exercising

       legislative authority in the aftermath of Covington.

¶ 53         But while the de facto officer doctrine is properly invoked to stave off the

       possibility of “[e]ndless confusion and expense,” id., it does not change the fact that

       individuals exercising the power of an office assumed that office through unlawful

       means. Reflexively applying the de facto officer doctrine runs the risk of degrading

       the importance of the constitutionally prescribed processes through which

       individuals assume governmental office, processes which structure and legitimize the

       delegation of the people’s sovereign power to elected representatives. The de facto

       officer doctrine may be necessary “to ensure the orderly administration of

       government,” State v. Oren, 160 Vt. 245, 247 (1993), but it also threatens principles

       of popular sovereignty and democratic self-rule by requiring the public to be bound

       by the actions of an individual who, under the theory and structure of government
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       adopted by the people of North Carolina in their constitution, lacked authority to

       legitimately exercise sovereign power.

¶ 54         As the United States Supreme Court long ago explained, courts should exercise

       “caution” when considering “claims which, if not founded in violence or in mere might,

       . . . refer us for their origin certainly not to regular unquestioned legal or political

       authority;” rather, “claims founded upon the acts of a government de facto must be

       sustained, if at all, by the nature and character of such acts themselves.” United States

       v. Reynes, 50 U.S. (9 How.) 127, 153 (1850) (emphasis added). If concern for the

       orderly administration of government requires us to apply the de facto officer doctrine

       to shield actions undertaken after it was established that certain legislators assumed

       office through legally deficient means, the constitution also requires us to closely

       scrutinize those actions in view of their “nature and character” to avoid requiring the

       people to be governed by individuals who lack a legitimate claim to rule.

¶ 55         Legislative Defendants’ final argument is that there is no principled way to

       distinguish between the constitutional amendments plaintiff has challenged in this

       litigation and all the other legislative acts the challenged legislators undertook after

       Covington and before their terms expired. In their view, if the legislature lost its claim

       to represent the people’s will, then it could not exercise any legislative authority

       consistent with the principles of popular sovereignty and democratic self-rule, and all

       actions undertaken by the legislature after Covington would be subject to retroactive
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       invalidation. In support of this argument, Legislative Defendants rely primarily on

       Dawson v. Bomar, in which the Sixth Circuit rejected a state prisoner’s claim that a

       statute authorizing the death penalty for certain criminal offenses was void because

       the legislature that enacted the statute was unconstitutionally malapportioned. 322

       F.2d at 447–48. In rejecting the prisoner’s effort to have the death penalty statute—

       but not other statutes—nullified, the Sixth Circuit refused to draw a distinction

       between statutes addressing different subjects based upon “the Court’s opinion as to

       the wisdom, morality, or appropriateness of such laws.” Id. at 448.

¶ 56         The Sixth Circuit’s interpretation of federal common law does not, of course,

       control this Court’s interpretation and application of state law. Regardless,

       Legislative Defendants misread Dawson, which held only that in applying the de

       facto officer doctrine, courts should not draw distinctions between categories of

       ordinary statutes addressing different subjects based solely on judicial views of the

       relative importance of those subjects. Dawson says nothing about how courts should

       approach categorically different types of legislative acts.

¶ 57         To the extent that Legislative Defendants’ reliance on Dawson also suggests

       that no justification besides judicial caprice exists to distinguish between ordinary

       statutes and bills proposing constitutional amendments, Legislative Defendants

       overlook that the North Carolina Constitution itself draws precisely this distinction.

       The North Carolina Constitution expressly reserves to the people the right to “alter[ ]
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                         Opinion of the Court



       or abolish[ ] their Constitution and form of government.” N.C. Const. Art. I, § 3. The

       legislature must satisfy different, heightened procedural requirements as part of that

       process, requirements that do not apply when the legislature enacts ordinary

       statutes. N.C. Const. art. XIII, § 4. Constitutional amendments, unlike ordinary

       statutes, have the potential to transform North Carolina’s theory of government and

       restructure its political processes. Clearly, the distinction between constitutional

       amendments and ordinary statutes was not invented by the trial court in this case; it

       was established by the people themselves as inscribed in the North Carolina

       Constitution. We cannot, and need not, blind ourselves to the chaos that would ensue

       if a body composed of a substantial number of officeholders who assumed office in

       violation of the United States and North Carolina Constitutions was afforded free

       reign to initiate the process of transforming North Carolina’s fundamental law.

¶ 58         In sum, Legislative Defendants’ arguments persuade us that the legislature,

       writ large, did not entirely lack authority to exercise legislative powers—legislators

       elected due to unconstitutional racial gerrymandering did not, as plaintiff argues,

       lack any colorable claim to exercise the powers delegated to the legislature.

       Accordingly, actions undertaken by legislators post-Covington are presumptively

       valid as the actions of de facto officers. But we are unconvinced that recognizing the

       challenged legislators’ status as de facto officers compels the conclusion that these

       legislators possessed the authority to initiate the process of amending the North
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       Carolina Constitution. As we have explained, the de facto officer doctrine is a creation

       of the common law, introduced for prudential and practical reasons in response to

       issues that arise when a putative officeholder exercises the powers of an office.

       See, e.g., Porter, 272 N.C. at 467; cf. Goral v. Dart, 2020 IL 125085, ¶ 71 (“The de facto

       officer doctrine is a common-law equitable doctrine that confers validity upon acts

       performed by a person acting under the color of official title even though it is later

       discovered that the legality of that person’s appointment to office is deficient.”).

       Although we agree with Legislative Defendants that the de facto officer doctrine

       applies in this case, we conclude that we must define its scope in view of the interests

       the doctrine was designed to advance and the relevant constitutional provisions and

       principles the amendment process implicates.

       E. The validity of Session Law 2018-119 and Session Law 2018-128.

¶ 59         The unique circumstances giving rise to this dispute require us to apply the

       common law de facto officer doctrine and to refine its terms. It is correct that we have

       never applied the de facto officer doctrine to shield actions undertaken after the legal

       deficiency in a putative officeholder’s claim to office has been conclusively established.

       But replacing legislators elected due to an unconstitutional racial gerrymander is a

       more complex and time-intensive process than replacing a single individual who is

       ineligible to hold a particular office. Cf. People ex rel Duncan, 294 N.C. at 717

       (examining de facto officer doctrine in claim challenging actions of district court judge
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       who was too old to hold judicial office). Because remedying even a single

       unconstitutionally gerrymandered district may require altering the boundaries of

       numerous other districts—and because courts must evaluate many different interests

       and equities when considering how to remedy an unconstitutional gerrymander—it

       is almost inevitable that legislators elected as a result of unconstitutional

       gerrymandering will continue serving in office for some amount of time after the

       illegality of the districts they were elected from has been conclusively established.

       Even though the de facto officer doctrine has traditionally only applied to actions

       undertaken before an individual’s claim to an office has been proven deficient, we

       believe the doctrine should be applied to legislators who remain in office even after it

       has been determined that they were elected due to unconstitutional gerrymandering.

¶ 60         It is also correct that, generally, the de facto officer doctrine has been

       understood to shield all the actions undertaken by a de facto officer, without concern

       for the subject matter or nature of the act. See, e.g., Hinson v. Britt, 232 N.C. 379, 381

       (1950) (“The acts of a de facto officer are valid in law in respect to the public, whom

       he represents, and to third persons, with whom he deals officially.”). We agree that

       the core insight justifying the de facto officer doctrine—the need to avoid chaos and

       confusion—amply justifies shielding all ordinary legislative enactments from ex post

       facto collateral attack. With respect to ordinary legislation, application of the de facto

       officer doctrine is necessary to ensure the people of North Carolina are served by a
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       body empowered to respond to the urgent, complex challenges of the day. See Burke,

       26 N.C. at 359–60 (“It is a settled principle that the acts of officers de facto are as

       effectual, as far as the rights of third persons or the public are concerned, as if they

       were officers de jure. The business of life could not go on, if it were not so.”).

       Furthermore, the risk that ordinary legislation will undermine fundamental

       constitutional principles is limited—ordinary legislation must comport with the

       North Carolina Constitution and is subject to judicial review. See Bayard v.

       Singleton, 1 N.C. (1 Mart.) 5, 3 (Super. Ct. 1787). Ordinary legislation can be repealed

       (or not) by a simple majority of the legislators elected from new districts after an

       unconstitutional gerrymander is remedied.

¶ 61         By contrast, the same prudential considerations do not justify applying the de

       facto officer doctrine to completely shield proposed constitutional amendments from

       collateral review when some number of legislators who voted on the amendment had

       already been determined to lack de jure status. As described above, the North

       Carolina Constitution itself draws a distinction between ordinary legislation and

       legislation initiating the process of altering or abolishing North Carolina’s

       fundamental law. N.C. Const. art. XIII, § 4. The constitution imposes heightened

       procedural requirements for enacting constitutional amendments precisely because

       the people did not wish to see their fundamental law altered or abolished in response

       to everyday exigencies. See Knight, 169 N.C. at 347 (“The Constitution is intended to
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       be permanent, and was adopted not only to meet conditions then existing, but for the

       future . . . . It is not an enemy to progress, but as it is the result of deliberate

       consideration and mature judgment, first expressed in convention, and then approved

       by the people, it is so framed that it cannot be changed in a day . . . .”). Preserving de

       facto legislators’ authority to initiate the amendment process in all circumstances is

       not only unnecessary to achieve the doctrine’s goal of preventing chaos and

       maintaining the orderly administration of government, but it is also contrary to the

       theory and structure of government enacted by the North Carolina Constitution.

¶ 62         Constitutional amendments can work dramatic changes to our system of

       government that cannot easily be revisited. The people’s power to alter or abolish the

       North Carolina Constitution is limited only by the United States Constitution under

       the terms of the Supremacy Clause. See U.S. Const. art. VI, cl. 2. Unlike ordinary

       legislation, a new constitutional amendment can fundamentally change or repudiate

       then-existing constitutional provisions and principles. See Leandro v. State, 346 N.C.

       336, 352 (1997) (“It is axiomatic that the terms or requirements of a constitution

       cannot be in violation of the same constitution—a constitution cannot violate itself.”).

       If a legislator’s de facto authority is unlimited, legislators who do not lawfully

       represent the will of the people could exercise legislative powers to evade democratic

       accountability and entrench themselves and their chosen policies by redefining how

       the people’s sovereign power is allocated and exercised.
                                         NAACP V. MOORE

                                              2022-NCSC-99

                                         Opinion of the Court



¶ 63         For    example,    legislators    could   present   a   proposed   amendment

       constitutionalizing a particular policy alongside another amendment providing that,

       going forward, the constitution can only be amended with the unanimous consent of

       all legislators and approval by a ninety-nine percent majority of voters. Legislators

       could present a proposed amendment overruling a judicial decision conclusively

       establishing that the districts they were elected from violated the North Carolina

       Constitution and extending their own terms in office. Legislators could present a

       proposed amendment targeting a group of citizens who had been unconstitutionally

       excluded from the democratic process with particular burdens or devaluing the voice

       of that same group of citizens in the political process. Again, the fact that these

       proposed amendments must subsequently garner approval from a majority of voters

       does not assure that an amendment is an expression of the people’s will as defined

       under the North Carolina Constitution as it currently exists—while the people

       reserved for themselves the awesome power to fundamentally change North

       Carolina’s theory of government and basic political structure, they also chose to

       involve the legislature in the amendment process in order to avoid allowing such

       profound changes to be effectuated by a potentially fleeting majority of voters at any

       single moment in time.

¶ 64         For these reasons, we believe the trial court was correct to draw a distinction

       between ordinary legislation on the one hand and legislation initiating the process of
                                          NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       amending the North Carolina Constitution on the other. Still, further inquiry is

       needed before invalidating a challenged constitutional amendment. Given the risk of

       confusion that may arise when a court retroactively examines a constitutional

       amendment that has recently been approved by a majority of North Carolina voters,

       a constitutional amendment enacted by a legislature composed of unconstitutionally

       elected members should only be invalidated when the threat to popular sovereignty

       and democratic self-rule is substantial. While the North Carolina Constitution

       demands that courts scrutinize legislation proposing constitutional amendments

       when the authority of legislators to do so is challenged, prudential considerations

       demand that courts exercise “this most important and delicate power of holding

       legislation invalid” only when doing so is clearly necessary. Bickett v. State Tax

       Comm’n, 177 N.C. 433, 433 (1919). A court must consider the following questions

       when determining whether to apply the de facto officer doctrine to uphold legislation

       proposing constitutional amendments enacted under these circumstances.

¶ 65         First, as a threshold matter, a court must consider whether the votes of

       legislators who were elected as a result of unconstitutional gerrymandering were

       potentially decisive. This inquiry is necessary because it is individual legislators

       whose claim to office is constitutionally deficient; the legislature as a whole has not

       lost its authority to exercise the people’s sovereign power. When a sufficient number

       of legislators elected in a manner consistent with the constitution approve a bill, there
                                            NAACP V. MOORE

                                               2022-NCSC-99

                                             Opinion of the Court



       is little reason to doubt that the bill reflects the will of the people as expressed by

       individuals specifically and properly authorized to exercise the powers delegated to

       the legislature. Although we recognize that the overall composition of the legislature

       influences the actions of the legislature in ways other than a raw vote count—for

       example, the presence of any single legislator, lawfully elected or not, might shape

       the body’s deliberative process and the terms of a debate—when there is no

       meaningful chance that a lawfully constituted body “would produce a different

       outcome, [courts should] apply the de facto officer doctrine and uphold the validity of

       the” challenged enactment. Vroman v. City of Soldotna, 111 P.3d 343, 349 (Alaska

       2005).

¶ 66            In this case, there is no doubt that the votes of legislators elected as a result of

       unconstitutional       gerrymandering—that         is,   those   elected    directly   from

       unconstitutionally gerrymandered districts and those elected in districts that needed

       to be redrawn in order to implement a constitutionally compliant districting plan—

       could have been decisive in passing Session Laws 2018-119 and 2018-128. Approving

       a bill to present a constitutional amendment to the voters requires a supermajority

       of three-fifths, and Legislative Defendants do not challenge the trial court’s finding

       that “[c]uring th[e] widespread and sweeping racial gerrymander required that over

       two-thirds of the North Carolina House and Senate districts be redrawn.” It is

       indisputable that plaintiff will satisfy this threshold inquiry. Nonetheless, under
                                          NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       different circumstances—for example, if the bills proposing the amendments had

       passed by a margin larger than the number of legislators who were not de jure

       officers—no further inquiry would be required, and the prudential considerations

       justifying the de facto officer doctrine would require leaving the legislature’s actions

       undisturbed.

¶ 67         However, when as in this case the unconstitutionally elected legislators were

       sufficient in number to be decisive in the vote on a bill proposing a constitutional

       amendment, three further factors must be examined to determine if a challenged

       constitutional amendment so gravely threatens principles of popular sovereignty and

       democratic self-rule as to require retroactive invalidation. Courts must consider

       whether there is a substantial risk that a challenged constitutional amendment will

       immunize legislators from democratic accountability going forward or perpetuate the

       ongoing exclusion of a category of voters from the political process. When either of

       these situations occur, a legislature that did not fully represent the people of North

       Carolina has sought to entrench itself by redefining who “the people” are and how

       they govern themselves–the legislature has attempted to legitimate and perpetuate

       an otherwise legally deficient claim to exercise the people’s political power and, in the

       process, sought to preempt the people’s capacity to reassert their will consistent with

       the terms of their fundamental law. Under these circumstances, judicial intervention

       is necessary in light of “the importance of giving effect to already stated expressions
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       of the popular will.” State ex rel. Cooper v. Caperton, 196 W. Va. 208, 218 (1996).

¶ 68         In general, if a constitutional amendment does not immunize legislators from

       democratic accountability or perpetuate the ongoing exclusion of a category of voters,

       the risk of chaos and confusion arising from retroactively examining the validity of

       an act proposing a constitutional amendment outweighs the threat to constitutional

       principles that arises from allowing the amendments to remain in place.7

       Amendments that constitutionalize a particular policy choice, but do not alter the

       way the people’s sovereign power is allocated, channeled, and exercised by the

       people’s representatives, do not typically threaten principles of popular sovereignty

       and democratic self-rule. Although these policy choices will be more difficult to revoke

       than policy choices enacted through ordinary legislation, the people can choose to

       revisit these choices by engaging in the political processes they have already

       structured and adopted.

¶ 69         There is, however, one exception to this general rule: policy choices that

       intentionally discriminate against a particular category of citizens who were also

       discriminated against in the drawing of the districts from which the legislators who



             7   The likelihood that invalidating a challenged constitutional amendment will
       engender significant confusion varies depending on the circumstance. For example, the
       magnitude of the potential confusion will vary depending on whether the constitutional
       amendment has been implemented through enabling legislation that has already taken
       effect, whether the public has relied upon changes in the law introduced by the amendment,
       and whether there was a significant lapse in time between passage of the constitutional
       amendment and the successful challenge to the legislators’ authority.
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       initiated the amendment process were elected. In this circumstance, principles of

       popular sovereignty and democratic self-rule are threatened because it is reasonable

       to presume that the initial diminishment of the political power of a group of citizens

       directly enabled the passage of an amendment that lawmakers responsive to that

       group would likely have opposed. Under our system of government, groups of citizens

       who do not constitute a majority of voters are, of course, bound by laws they

       personally oppose, but the legitimacy of those laws is predicated on “the operation of

       those political processes ordinarily to be relied upon to protect minorities.” United

       States v. Carolene Prods. Co., 304 U.S. 144, 153 n.4 (1938). Requiring persons to be

       bound by a constitutional amendment which specifically targets a group to which they

       belong for disfavored treatment, and which was enacted by a legislature formed

       through a political process designed to deprive them of an equal voice, is repugnant

       to the principles of popular sovereignty and democratic self-rule. It is a form of

       tyranny that would engender the very “chaos” the de facto officer doctrine was

       designed to avoid.

¶ 70         Thus, when the votes of legislators elected due to an unconstitutional

       gerrymander could have been decisive in enacting a bill proposing a constitutional

       amendment, courts must assess whether there is a substantial risk that the

       challenged amendment will (1) immunize legislators from democratic accountability;

       (2) perpetuate the ongoing exclusion of a category of voters from the political process;
                                          NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



       or (3) intentionally discriminate against a particular category of citizens who were

       also discriminated against in the political process leading to the legislators’ election.

       If any of these factors are present, then the balance of equities requires the court to

       invalidate the challenged amendment. If these factors are not present—or if the

       legislators elected due to an unconstitutional gerrymander were not so numerous as

       to be potentially decisive in the vote to put a proposed amendment to the people—the

       challenged amendment must be left in place.

¶ 71         In this case, the trial court did enter some findings of fact that are relevant to

       these factors. Specifically, in addressing NC NAACP’s standing to challenge the two

       amendments, the trial court found as follows:

                           31. Members of the NC NAACP, who include
                    African-American and Latino voters in North Carolina,
                    and the NAACP itself are directly harmed by the proposed
                    Voter ID constitutional amendment. Members will be
                    effectively denied the right to vote or otherwise deprived of
                    meaningful access to the political process as a result of the
                    proposed Voter ID requirement. The proposed Voter ID
                    amendment will also impose costs and substantial and
                    undue burdens on the right to vote for those and other
                    members.

                           ....

                           33. The income tax cap constitutional amendment
                    harms the NC NAACP, its members, and the communities
                    it serves, and its ability to advocate for its priority issues.
                    Because the amendment places a flat, artificial limit on
                    income taxes, it prohibits the state from establishing
                    graduated tax rates on higher-income taxpayers and, over
                    time, will act as a tax cut only for the wealthy. This tends
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                          Opinion of the Court



                    to favor white households and disadvantage people of color,
                    reinforcing the accumulation of wealth for white taxpayers
                    and undermining the financing of public structures that
                    have the potential to benefit non-wealthy people, including
                    people of color and the poor. For example, historically in
                    North Carolina, decreased revenue produced by income tax
                    cuts in the state has resulted in significant spending cuts
                    that disproportionately hurt public schools, eliminated or
                    significantly reduced funding for communities of color, and
                    otherwise undermined economic opportunity for the non-
                    wealthy.

       However, the trial court did not engage these factual questions in the context of a

       proper understanding of the law governing the novel legal question presented in this

       case, and the parties did not have the opportunity to present all evidence that may

       be relevant to resolution of this inquiry. Therefore, we reverse the decision of the

       Court of Appeals and remand to the trial court solely for an evidentiary hearing and

       the entry of additional findings of fact and conclusions of law addressing whether, in

       light of the factors identified in this opinion, the de facto officer doctrine should be

       applied to shield the acts proposing the Voter ID and / or Tax Cap Amendments from

       retroactive invalidation. On remand, the parties otherwise remain bound by the trial

       court’s unchallenged findings of fact as contained in its prior order.

¶ 72         The dissent disagrees with our resolution of the novel legal issues presented in

       this case. Registering disagreement is, of course, the prerogative of dissenting

       Justices and the very purpose of a dissenting opinion. But the language the dissent

       chooses to register its disagreement goes well beyond language typically used to
                                  NAACP V. MOORE

                                     2022-NCSC-99

                                  Opinion of the Court



express the kind of good-faith disputes about the thorny legal questions that

inevitably arise when this Court is called upon to answer novel legal issues. In a

caustic and unprecedented manner, the dissent suggests that our resolution of this

case can only have resulted from pure partisan bias and intellectual dishonesty. This

accusation is beneath the dignity of this Court. The suggestion that no neutral, honest

jurist could possibly resolve this case differently than the way the dissent would have

resolved it impugns the integrity of the federal judges who initially considered the

issue raised in this appeal and determined it to implicate weighty and unsettled

questions of state law, the trial court judge who ruled in plaintiff’s favor, the

dissenting Court of Appeals judge who disagreed with his colleagues’ decision to

reverse the Superior Court’s order, and the many dedicated advocates who advanced

nuanced and deeply-researched arguments in the course of these proceedings. Within

our legal system, lawyers, judges, and Justices who endeavor to answer difficult legal

questions arising from novel circumstances can reach different conclusions based on

different interpretations of the relevant law and different understandings of the

proper role of the judiciary. If the answers to these questions were easy, there would

be no need for lawyers, judges, and Justices. To the extent the dissent advances a

competing interpretation of the constitutional provisions and principles at issue in

this case, we rest on the legal reasoning expressed in this opinion that led to the

ultimate conclusion we arrived at; to the extent the dissent asserts that our ultimate
                                         NAACP V. MOORE

                                             2022-NCSC-99

                                          Opinion of the Court



       conclusion is driven by anything other than our best efforts to interpret and apply the

       relevant sources of legal authority, we reject the dissent’s specious and unfounded

       accusation in the most forceful terms.

                                       IV.    Conclusion

¶ 73         “We should ever be mindful that the Constitution to a great extent is the

       rudder to keep the ship of state from off the rocks and reefs.” Hinton v. Lacy, 193 N.C.

       496 (1927). Although the questions raised in this appeal are novel, the answers can

       be found in the principles that are the foundation of North Carolina’s system of

       government as expressed in multiple provisions of the North Carolina Constitution,

       the people’s fundamental law. The people have reserved to themselves the power to

       amend or replace these principles and provisions. While they have assigned the

       legislature a role in the amendment process, the potentially transformative

       consequences of amendments that could change basic tenets of our constitutional

       system of government warrant heightened scrutiny of amendments enacted through

       a process that required the participation of legislators whose claim to represent the

       people’s will has been disputed. Consistent with these constitutional principles and

       provisions, we conclude that acts proposing constitutional amendments passed by a

       legislature composed of a substantial number of legislators elected from

       unconstitutionally   racially   gerrymandered        legislative   districts,   after   the

       unlawfulness of those districts has been conclusively established, are not
                                  NAACP V. MOORE

                                     2022-NCSC-99

                                  Opinion of the Court



automatically shielded by application of the de facto officer doctrine. We reverse the

decision of the Court of Appeals and instruct that court to remand this matter to the

trial court for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.
                                        NAACP V. MOORE

                                           2022-NCSC-99

                                        Berger, J., dissenting




             Justice BERGER dissenting.

¶ 74         At issue today is not what our constitution says. The people of North Carolina

       settled that question when they amended the constitution to include the Voter ID and

       Tax Cap Amendments. These amendments were placed on the November 2018 ballot

       by the constitutionally required three-fifths majority in the legislature.       On

       November 6, 2018, the citizens of North Carolina voted overwhelmingly to approve

       the North Carolina Voter ID Amendment and the North Carolina Income Tax Cap

       Amendment. More than 2,000,000 people, or 55.49% of voters, voted in favor of Voter

       ID, while the Tax Cap Amendment was approved by more than 57% of North

       Carolina’s voters.1

¶ 75         Instead, the majority engages in an inquiry that is judicially forbidden — what

       should our constitution say? This question is designated solely to the people and the

       legislature. The majority concedes that constitutional procedures were followed, yet




             1 While only two amendments are the focus of plaintiffs’ action, a total of six
       amendments were proposed to the people of North Carolina in November 2018. The
       additional amendment proposals were: Session Law 2018-96 (Protect the Right to
       Hunt, Fish, and Harvest Wildlife Amendment), Session Law 2018-110
       (Strengthening Victims’ Rights Amendment), Session Law 2018-117 (Legislative
       Appointments to Elections Board and Commissions Amendment), and Session Law
       2018-118 (Judicial Selection for Midterm Vacancies Amendment). Session Laws 117
       and 118 were the only two amendments not approved by voters.
                                                 63
                                          NAACP V. MOORE

                                                 2022-NCSC-99

                                              Berger, J., dissenting



       they invalidate more than 4.1 million votes and disenfranchise more than 55% of

       North Carolina’s electorate. Unwilling to accept the results of a procedurally sound

       election that enshrined the Voter ID and Tax Cap Amendments in our state

       constitution, the majority nullifies the will of the people and precludes governance by

       the majority. In so doing, my colleagues extend the reach of their judicial power

       beyond mere judicial review of actions under our constitution; instead, they have

       determined that certain provisions of the constitution itself are objectionable. 2

¶ 76         The majority concludes that our constitution should not include Voter ID or a

       lower tax ceiling, claiming that the legislature lacked authority to perform a

       constitutionally designated duty and that the people of this State had no legal right

       to amend their constitution. Certainly, the majority cannot rightfully declare that

       there are, or have been, periods of time in which the people of North Carolina have

       lacked authority to amend their constitution. Such a reading would be contrary to

       N.C. Const. art. I, §§ 2, 3, and 36.

¶ 77         Voiding constitutional authority is far more egregious than picking and

       choosing which category of laws to invalidate. See Dawson v. Bomar, 322 F.2d 445,

       448 (6th Cir. 1963) (declining to separate and void only certain legislation enacted by

       malapportioned legislature, as doing so would “circumvent legal principles in order



             2While the case is technically being remanded to the trial court, the desired
       outcome is clear from the tone and required test announced today.
                                                       64
                                          NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



       to substitute the Court’s opinion as to the wisdom, morality, or appropriateness of

       such laws.”). Striking at the very heart of our form of government, the majority

       unilaterally reassigns constitutional duties and declares that the will of the judges is

       superior to the will of the people of North Carolina. At what point does the seizure

       of popular sovereignty by this Court violate the federal constitution?

¶ 78         One could argue that this Court has circumvented the will of the people and

       subverted our republican form of government guaranteed in Article IV, Section 4 of

       the United States Constitution through its “systematic frustration of the will of a

       majority of the electorate of the State.” Lucas v. Forty-Fourth Gen. Assembly of State

       of Colo., 377 U.S. 713, 753–54, 84 S. Ct. 1459, 1483, 12 L. Ed. 2d 632 (1964) (Stewart,

       J., dissenting). In Federalist No. 39, James Madison stated that a republic is “a

       government which derives all its powers directly or indirectly from the great body of

       the people, and is administered by persons holding their offices during pleasure, for

       a limited period, or during good behavior.” The Federalist No. 39 at 194 (James

       Madison) (Gideon ed. 2001).3       Anti-Federalist author Centinel stated that, in a


             3   Madison, in discussing Article IV Section 4 in Federalist 43, notes that

                            [i]n a confederacy founded on republican principles,
                      and composed of republican members, the superintending
                      government ought clearly to possess authority to defend
                      the system against aristocratic or monarchial innovations.
                      ...
                            If the interposition of the general government
                      should not be needed, the provision for such an event will
                                                    65
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                         Berger, J., dissenting



       republican government, “the people are the sovereign, and their sense or opinion is

       the criterion of every public measure. When this ceases to be the case, the nature of

       the government is changed . . . .” Centinel Letter I, The Essential Antifederalist, p.

       100.

¶ 79          Moreover, one could also argue that this Court has violated the Fourteenth

       Amendment. The assumption of popular sovereignty to the exclusion of the people

       implicates the most fundamental rights. “To the extent that a citizen’s right to vote is

       debased, he is that much less a citizen.” Reynolds v. Sims, 377 U.S. 533, 567, 84 S.

       Ct. 1362, 1384, 12 L. Ed. 2d 506 (1964). The United States Supreme Court has dealt

       extensively with various redistricting and apportionment actions taken by state

       legislatures. Moreover, actions by members of the executive branch are routinely the

       subject of Fourteenth Amendment inquiries. It cannot then be inconceivable that the

       action by members of this Court to unilaterally invalidate the votes of millions of



                    be a harmless superfluity only in the Constitution. . . . As
                    long, therefore, as the existing republican forms are
                    continued by the States, they are guaranteed by the federal
                    Constitution. Whenever the States may choose to
                    substitute other republican forms, they have a right to do
                    so, and to claim the federal guaranty for the latter. The
                    only restriction imposed on them is, that they shall not
                    exchange republican for antirepublican Constitutions; a
                    restriction which, it is presumed, will hardly be considered
                    as a grievance.

              The Federalist No. 43 at 225 (James Madison) (Gideon ed. 2001).

                                                  66
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                         Berger, J., dissenting



       citizens of this State, thereby wholly prohibiting the “free exercise and enjoyment of

       their right and privilege,” violates the Constitution. United States v. Mosley, 238 U.S.

       383, 385, 35 S. Ct. 904, 905, 59 L. Ed. 1355 (1915).

¶ 80          The question before this Court is a simple one: under the North Carolina

       Constitution, what is the authority of the legislature to perform constitutionally

       prescribed acts? The answer seems obvious — our legislature has the authority to

       act consistent with the terms of our state’s constitution.           Importantly, the

       Constitution of North Carolina is not a grant of power, but rather, a limitation; power

       not surrendered remains with the people and is exercised through the General

       Assembly, which functions as the arm of the electorate. Pope v. Easley, 354 N.C. 544,

       546, 556 S.E.2d 265, 267 (2001) (per curiam); Sugar Creek Charter Sch., Inc. v. State,

       214 N.C. App. 1, 18, 712 S.E.2d 730, 741 (2011), appeal dismissed and disc. rev.

       denied, 366 N.C. 227, 726 S.E.2d 849 (2012). “[U]nder the principle of popular

       sovereignty, the ‘political power’ of the people is channeled through the proper

       functioning of the democratic processes of our constitutional system to the people’s

       representatives in government.” Harper v. Hall, 380 N.C. 317, 370–71, 2022-NCSC-

       17, ¶ 130, 868 S.E.2d 499, 538–39, cert. granted sub nom. Moore v. Harper, 2022 WL

       2347621 (U.S. June 30, 2022) (No. 21-1271); Comm. to Elect Dan Forest v. Emps. Pol.

       Action Comm., 376 N.C. 558, 612, 2021-NCSC-6, ¶ 92, 853 S.E.2d 698, 736 (2021)

       (Newby, C.J., concurring) (“[T]he sovereign power resides with the people and is


                                                  67
                                         NAACP V. MOORE

                                             2022-NCSC-99

                                         Berger, J., dissenting



       exercised by their representatives in the General Assembly.” (alteration in original)

       (quoting State ex rel. Ewart v. Jones, 116 N.C. 570, 570, 21 S.E. 787, 787 (1895)). It

       follows then that courts are not to look to the constitution of our state to determine

       whether the people, via the legislature, are authorized to act, but only to see if such

       action is prohibited.

¶ 81         More than eighty years ago in Leonard v. Maxwell, 216 N.C. 89, 3 S.E.2d 316

       (1939), this Court rejected as nonjusticiable the same argument plaintiffs’ ask us to

       address today. Specifically, this Court declined to interject itself in such a dispute,

       and we noted that the General Assembly’s knowing failure to abide by constitutional

       directives in apportionment did not prevent the legislature from performing

       constitutional functions designated exclusively to that branch. Id. at 98–99, 3 S.E.2d

       at 324.

¶ 82         The majority, however, eschews clear precedent and abandons constitutional

       order to remove the Voter ID and Tax Cap Amendments from our constitution,

       instead imposing its policy preferences on the people of North Carolina. As the Court

       of Appeals correctly stated, “overwhelming, if not universal, authority” runs counter

       to the Court’s decision today. N. C. State Conf. of NAACP v. Moore, 273 N.C. App.

       452, 461, 849 S.E.2d 87, 94 (2020).

¶ 83         My colleagues confess that they must “refine” precedent to achieve their result.

       What the majority is actually saying is that inclusion of the Voter ID and Tax Cap


                                                  68
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



       Amendments in our constitution is not acceptable, so they disguise radical arguments

       as judicial reasoning to justify their political outcome.

¶ 84         As Justice Benjamin Curtis noted in his famous dissent:

                    Political reasons have not the requisite certainty to
                    afford rules of juridical interpretation. They are different
                    in different men. They are different in the same men at
                    different times. And when a strict interpretation of the
                    Constitution, according to the fixed rules which govern the
                    interpretation of laws, is abandoned, and the theoretical
                    opinions of individuals are allowed to control its meaning,
                    we have no longer a Constitution; we are under the
                    government of individual men, who for the time being have
                    power to declare what the Constitution is, according to
                    their own views of what it ought to mean. When such a
                    method of interpretation of the Constitution obtains, in
                    place of a republican Government, with limited and defined
                    powers, we have a Government which is merely an
                    exponent of the . . . individual political opinions of the
                    members of this court.


       Dred Scott v. Sandford, 60 U.S. (19 How.) 393, 620–21, 15 L. Ed. 691

       (1857), superseded by Constitutional Amendment, U.S. Const. amends. XIII, XIV.

       (1868) (Curtis, J., dissenting). Such is the case here.

¶ 85         “[T]he people . . . are the fountain of all power, to whom alone it of right belongs

       to make or unmake constitutions or forms of government at their pleasure.” Brutus,

       Essay I, The Essential Antifederalist 106. Our state constitution recognizes this

       fundamental principle that all political power ultimately resides in the people. N.C.

       Const. art. I, § 2. The North Carolina Constitution guarantees that “[t]he people of


                                                   69
                                        NAACP V. MOORE

                                            2022-NCSC-99

                                        Berger, J., dissenting



       this State have the inherent, sole, and exclusive right of regulating the internal

       government and police thereof, and of altering or abolishing their Constitution and

       form of government whenever it may be necessary to their safety and happiness[.]”

       Id. art. I, § 3; see also Dickson v. Rucho, 366 N.C. 332, 344–45, 737 S.E.2d 362, 371

       (2013). This provision reflects the right of the people to organize their government

       for the protection of fundamental rights; relevant here, the right to vote in fair

       elections and the right to enjoy the fruits of one’s own labor free from oppressive

       taxation. These rights are manifestations of the “principles of popular sovereignty

       and democratic self-rule.” Seizure of this power from the people runs counter to the

       very ideals upon which our government is predicated.

¶ 86         It is ironic that the majority finds the ultimate safeguard for the will of the

       people to be four individuals on this Court, not the more than 4.1 million votes cast

       for the Voter ID and Tax Cap Amendments. The gatekeeping function for inclusion

       of any such proposals into our constitution rests solely with the people and the

       political process, not this Court.    Because “the people of North Carolina never

       intended to give this power to the judges,” State ex rel. Abbott v. Beddingfield, 125

       N.C. 256, 269, 34 S.E. 412, 422–23 (1899) (Clark, J., dissenting), I respectfully

       dissent.

                                        I. Justiciability




                                                 70
                                         NAACP V. MOORE

                                            2022-NCSC-99

                                         Berger, J., dissenting



¶ 87         “It is emphatically the province and duty of the judicial department to say what

       the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L. Ed. 60 (1803); see

       also Bayard v. Singleton, 1 N.C. (1 Mart.) 5 (Super. Ct. L. & Eq. 1787). Courts are

       limited to answering questions that are “historically viewed as capable of resolution

       through the judicial process.” Flast v. Cohen, 392 U.S. 83, 95, 88 S. Ct. 1942, 1950,

       20 L. Ed. 2d. 947 (1968).      “Sometimes, however, ‘the law is that the judicial

       department has no business entertaining the claim of unlawfulness—because the

       question is entrusted to one of the political branches or involves no judicially

       enforceable rights.’ ” Rucho v. Common Cause, 139 S. Ct. 2484, 2494, 204 L. Ed. 2d

       931 (2019) (quoting Vieth v. Jubelirer, 541 U.S. 267, 277, 124 S. Ct. 1769, 1776, 158

       L. Ed. 2d 546 (2004) (plurality opinion)).

¶ 88         Certain claims, like the one at issue today, cannot be judicially entertained as

       they present a nonjusticiable political question. See Harper v. Hall, 380 N.C. at 413,

       2022-NCSC-17, ¶ 237, 868 S.E.2d at 566 (Newby, C.J., dissenting) (“[C]ourts must

       refuse to review issues that are better suited for the political branches; these issues

       are nonjusticiable.”); accord Baker v. Carr, 369 U.S. 186, 217, 82 S.Ct. 691, 710, 7

       L.Ed.2d 663 (1962) (emphasizing that courts must not involve themselves in “policy

       determination[s] of a kind clearly for nonjudicial discretion”); see also Bacon v. Lee,

       353 N.C. 696, 716–17, 549 S.E.2d 840, 854 (2001); Hoke Cnty. Bd. of Educ. v. State,

       358 N.C. 605, 639, 599 S.E.2d 365, 391 (2004). Claims introducing a political question


                                                    71
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



       are said to be “outside the courts’ competence and therefore beyond the courts’

       jurisdiction.” Rucho, 139 S. Ct. at 2494, 204 L. Ed. 2d at 931 (2019).

¶ 89         At its root, a question is political in nature if it invokes an issue that (1)

       showcases “a textually demonstrable constitutional commitment of the issue to a

       coordinate political department,” Zivotofsky ex rel. Zivotofsky v. Clinton, 566 U.S. 189,

       195, 132 S. Ct. 1421, 1427, 182 L. Ed. 2d 423 (2012) (quoting Nixon v. United States,

       506 U.S. 224, 228, 113 S. Ct. 732, 735, 122 L. Ed. 2d 1 (1993)), or (2) results in “policy

       choices and value determinations.” Japan Whaling Ass’n v. Am. Cetacean Soc’y, 478

       U.S. 221, 230, 106 S. Ct. 2860, 2866, 92 L. Ed. 2d 166 (1986). The foundational

       purpose of this doctrine is to prevent the judiciary from entering political disputes

       and undertaking questions of policy that are constitutionally committed to the other

       branches and better resolved by the people and their representatives.4

¶ 90         Our constitution instructs that “[t]he legislative, executive, and supreme

       judicial powers of the State government shall be forever separate and distinct from

       each other.” N.C. Const. art. I, §6; John V. Orth & Paul M. Newby, The North

       Carolina State Constitution 50 (G. Alan. Tarr ed., 2d ed. 2013) [hereinafter, Orth,



             4  Some legal observers are critical of the purported politicization of the
       judiciary across the country. One could argue that the failure to follow the political
       question doctrine is a chief reason judges are perceived as being increasingly political.
       Quite simply, there are some pools we should not swim in. Unfortunately, judicial
       restraint yields to the excitement with which some judges approach the opportunity
       to make the law, or here, to remake our constitution.
                                                   72
                                  NAACP V. MOORE

                                     2022-NCSC-99

                                  Berger, J., dissenting



N.C. State Const.]. (“In the exercise of their right to regulate the state’s internal

government, North Carolinians separated political power into its constituent parts:

legislative, executive, and judicial.”). Indeed, “the separation of powers doctrine is

well established under North Carolina law.” Cooper v. Berger (Cooper II), 376 N.C.

22, 44, 852 S.E. 2d 46, 63 (2020) (quoting Bacon, 353 N.C. at 715, 549 S.E.2d at 853).

The independent exercise of each department is “[t]he very genius of our tripartite

government.” In re Dist. Ct. Admin. Ord., 365 N.C. 417, 417, 721 S.E.2d 225, 225

(2012) (per curiam order) (quoting In re Alamance Cnty. Ct. Facilities, 329 N.C. 84,

99–100, 405 S.E.2d 125, 133 (1991)). Built into this genius is a necessary prohibition

against one branch of government preventing another from executing its primary

duties. Cooper v. Berger (Cooper I), 370 N.C. 392, 410, 809 S.E.2d 98, 108 (2018); see

also Dickson, 366 N.C. at 345, 737 S.E.2d at 371 (“[T]he fundamental law” ensures

the inherent right of the General Assembly to fulfill its responsibilities “without

interference by any other department of the government.” (cleaned up)); Person v.

Doughton, 186 N.C. 723, 725, 120 S.E. 481, 482–23 (1923) (“The courts have no direct

supervisory power over the Legislature. The two are separate and distinct, though

co-ordinate branches of the same government.”). Failure to adhere to such principles

results in a violation of “a cornerstone of our state and federal governments.” State

ex rel. McCrory v. Berger, 368 N.C. 633, 649, 781 S.E.2d 248, 258 (2016) (citing State

ex rel. Wallace v. Bone, 304 N.C. 591, 601, 286 S.E.2d 79, 84 (1982)).


                                           73
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



¶ 91         The doctrine operates to constrain judicial action, and our nation’s highest

       court has “identif[ied] [justiciability] as essentially a function of [ ] separation of

       powers.” Baker, 369 U.S. at 217, 82 S. Ct. at 710, 7 L.Ed.2d 663. This Court has

       recognized that “the Constitution of North Carolina includes an express separation

       of powers provision.”    Bacon, 353 N.C. at 716, 549 S.E.2d at 853–54 (emphasis

       omitted). “Judicial review of a political question itself violates separation of powers

       because the Court asserts a power it does not have to prevent the exercise of a specific

       power held by a political branch.” Cooper I, 370 N.C. at 434–35, 809 S.E.2d at 124

       (Newby, J., dissenting.).

¶ 92         By the plain text of our constitution, the legislature alone is granted the power

       to propose amendments to the constitution. N.C. Const. art. XIII, § 4; see id., art I, §

       6. Our constitution provides that:

                    [a] proposal of a new or revised Constitution or an
                    amendment or amendments to this Constitution may be
                    initiated by the General Assembly, but only if three-fifths
                    of all the members of each house shall adopt an act
                    submitting the proposal to the qualified voters of the State
                    for their ratification or rejection. The proposal shall be
                    submitted at the time and in the manner prescribed by the
                    General Assembly.


       Id., art. XIII, § 4.    In addition, legislative initiation must follow the following

       procedure:

                    (2) Every bill proposing a new or revised Constitution or an
                    amendment or amendments to this Constitution or calling

                                                   74
                                          NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



                     a convention of the people of this State, and containing no
                     other matter, shall be submitted to the qualified voters of
                     this State after it shall have been read three times in each
                     house and signed by the presiding officers of both houses.

       Id., art. II, § 22(2). If the required majority of each house of the legislature favorably

       vote on a constitutional proposal or proposals, “it or they shall become effective

       January first next after ratification by the voters unless a different effective date is

       prescribed in the act submitting the proposal or proposals to the qualified voters.” Id.,

       art. XIII, § 4.5

¶ 93          Despite stating multiple times in its opinion that the legislature initiates the

       process of amending the state constitution, the majority inexplicably concludes that

       “[l]egislative [d]efendants have failed to demonstrate that” Article XIII presents a

       textually demonstrable constitutional commitment of the issue to the sole discretion

       of a coordinate branch of government. This simply strains credibility. If initiation of

       the amendment process is not constitutionally committed to the General Assembly,

       the majority declines to answer the glaring question—who possesses that authority?

¶ 94          As we have found in other instances involving a “textually demonstrable

       constitutional commitment of the issue to a coordinate political department,” “judicial

       review of the exercise of [legislative amendment] power would unreasonably disrupt

       a core power of the [legislature].” Bacon, 353 N.C. at 717, 549 S.E.2d at 854 (quoting


              5In addition to legislative initiation, constitutional amendments may be proposed by
       a “Convention of the People.” N.C. Const. art. XIII, § 3.
                                                    75
                                         NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



       Baker v. Carr, 369 U.S. 186, 217, 82 S. Ct. 691, 710, 7 L. Ed. 2d 663, 686 (1962)). Only

       express constitutional provisions act to limit the powers of another branch of

       government, and absent such provisions in the constitution itself, this Court

       presumes valid legislative power. State ex rel. Martin v. Preston, 325 N.C. 438, 448–

       49, 385 S.E.2d 473, 478 (1989); e.g., Hart v. State, 368 N.C. 122, 126, 774 S.E.2d 281,

       284 (2015). The majority’s signal that it must “examine the constitutional provisions

       to determine if those provisions limit the authority” of the 2018 General Assembly is

       a question not proper for consideration as the amendment process is wholly within

       the province of our legislature. See N.C. Const. art. XIII, § 4.

¶ 95         The majority also seems to suggest that the legislature was unqualified to act.

       Indeed, the majority identifies the sole question before it as “whether the legislators

       who passed the bills submitting these two amendments to the voters could validly

       exercise the[ir] authority.”

¶ 96         The legislature alone is textually granted the power to determine the

       qualifications of its members. N.C. Const. art. II, § 20. The judiciary does not and

       has never had the ability to judge a legislator’s qualifications, until now. See State

       ex rel. Alexander v. Pharr, 179 N.C. 699, 699, 103 S.E. 8, 8 (1920) (“This Court is

       without jurisdiction, because the action is to try the title to a seat in the General

       Assembly of North Carolina, and the Constitution . . . provides, ‘Each house (of the

       General Assembly) shall be judge of the qualifications and elections of its own


                                                   76
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



       members,’ thereby withdrawing [such] inquiry from the consideration of the courts.”

       (quoting N.C. Const. of 1868, art. II, § 22)); see also Nixon v. U.S., 506 U.S. 224 (1993)

       (As the U.S. Constitution expressly grants the Senate the sole power to try

       impeachments, the Court could not review whether a Senate impeachment rule

       violated the U.S. Constitution. Thus, the question was nonjusticiable.).

¶ 97          Additionally, the instant case raises a political question that forces this court

       to make value determinations and policy choices. “The General Assembly is the

       ‘policy-making agency’ because it is a far more appropriate forum than the courts for

       implementing policy-based changes to our laws.” Cooper I, 370 N.C. at 429–30, 809

       S.E.2d at 121 (Newby, J., dissenting) (quoting Rhyne v. K-Mart Corp., 358 N.C. 160,

       169, 594 S.E.2d 1, 8 (2004)); see Lexington Insulation Co. v. Davidson County, 243

       N.C. 252, 254, 90 S.E.2d 496, 497 (1955); see also Wachovia Bank & Tr. Co. v. Green,

       236 N.C. 654, 659, 73 S.E.2d 879, 883 (1953) (“The public policy of the state is a matter

       for the legislative branch of government and not for the courts.”). To ensure this, the

       legislature is guaranteed “the inherent right to discharge its functions and to regulate

       its internal concerns in accordance with law without interference by any other

       department of the government.” Dickson, 366 N.C. at 345, 737 S.E.2d at 371 (quoting

       Person v. Bd. of State Tax Comm’rs, 184 N.C. 499, 503, 115 S.E. 336, 339 (1922)).

       Further, “respect for separation of powers requires a court to refrain from . . . making




                                                   77
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



       a policy determination of a kind clearly suited for nonjudicial discretion.” Harper,

       380 N.C. at 413–414, 2022 NCSC 17, ¶ 237, 868 S.E.2d (Newby, C.J., dissenting).

¶ 98         This Court’s decision in Leonard v. Maxwell illustrates the judiciary’s

       reluctance to tackle questions related to the authority of the legislature to exercise

       constitutionally committed powers. There, presenting a nearly identical argument to

       the one in the instant case, the plaintiff challenged legislation enacted by an illegally

       constituted General Assembly. Specifically, the plaintiff, a merchant, challenged an

       audit completed under the Emergency Revenue Act of 1937 (the Act), seeking to have

       the Act declared void by alleging, inter alia, that the 1937 General Assembly that

       passed the Act was unconstitutionally constituted based on the plain text of the North

       Carolina Constitution.

¶ 99         At the time, the last census had occurred in 1930, so the General Assembly was

       required to reapportion legislative districts during its first session following the 1930

       census. See Leonard, 216 N.C. at 98, 3 S.E.2d at 324. Because the legislature failed

       to follow express constitutional directives, the plaintiff argued that the 1937 General

       Assembly was unconstitutionally constituted, and the Act, therefore, was not validly

       enacted. See id. at 98, 3 S.E.2d at 324. This Court summarized this argument as

       follows:

                    The third ground upon which the plaintiff assails the
                    validity of the act is, that the General Assembly of 1937
                    was not properly constituted because no reapportionment
                    was made at the first session after the last census as
                                                   78
                                          NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



                     required by Art. II, secs. 4, 5, and 6 of the Constitution, and
                     that none of the legislation attempted at this session can be
                     regarded as possessing the sanctity of law.


        Id., at 98, 3 S.E.2d at 324 (emphasis added)


¶ 100         In response, despite the fact that the General Assembly knowingly ignored a

        clear constitutional directive, the defendant in Leonard cited several cases from other

        states repudiating the plaintiff’s argument and holding that even when the

        legislature is elected under decidedly malapportioned maps, it continues to possess

        the full extent of its legislative powers. As an example, the defendant pointed to

        People v. Clardy, in which a criminal defendant unsuccessfully argued that the

        statute under which he was indicted was “unconstitutional and void for the reason

        that the Constitution required a reapportionment of the General Assembly after each

        Federal census, which had not been done” and thus the legislature “had no legal

        existence.” See Defendant Appellee’s Brief at 4, Leonard, 216 N.C. 89 (No. 744) (citing

        People v. Clardy, 334 Ill. 160, 161–62, 165 N.E. 638, 638–39 (1929)). The Illinois

        Supreme Court rejected this argument as meritless because their state constitution

        could not be read to punish citizens by forfeiture of popular sovereignty for failure of

        the legislature to reapportion. Clardy, 334 Ill. at 167, 165 N.E. at 640–41. In

        addition, the court determined that the failure of prior legislatures to properly

        reapportion does not prevent subsequent members of the legislature from holding


                                                    79
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



        office. Id. at 167, 165 N.E. at 640. Ultimately, the Illinois Supreme Court held that

        it was “not authorized by the Constitution of Illinois to declare that the General

        Assembly that passed the [ ] Act [ ] was not a de jure legislative body and the members

        thereof de jure members and officers of that General Assembly.” Id. at 167, 165 N.E.

        at 640–41.

¶ 101         Plaintiffs in the current case make the same arguments presented in Leonard.

        The Leonard Court posited that—when taken to its logical conclusion—the plaintiff’s

        argument meant that

                     [if] the first session of the General Assembly after the 1930
                     census was the session directed by the Constitution to
                     make the reapportionment, and [the General Assembly]
                     failed to do so, it is suggested that no other session is
                     competent to make the reapportionment or to enact any
                     valid legislation and that henceforth no de jure or legally
                     constituted General Assembly can again be convened
                     under the present Constitution.

        Leonard, 216 N.C. at 98–99, 3 S.E.2d at 324 (emphasis added). In other words, the

        plaintiff’s argument required the conclusion that the 1937 General Assembly lacked

        not only the authority to pass legislation, but lacked all power constitutionally

        committed to the legislative branch.

¶ 102         This Court concluded that such was “[q]uite a devastating argument, if sound.”

        Id. at 99, 3 S.E.2d at 324. Accordingly, we determined that the plaintiff’s questioning

        of legislative authority posed a nonjusticiable political question. Id. at 99, 3 S.E.2d

        at 324. (“The question is a political one, and there is nothing the courts can do about

                                                   80
                                            NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



        it . . . . They do not cruise in nonjusticiable waters.” (cleaned up)).

¶ 103          In reaching this conclusion, this Court cited another Illinois case from the

        defendant’s brief, People ex rel. Fergus v. Blackwell, in which Illinois voters instituted

        a quo warranto action against the members of the Fifty-Sixth Illinois General

        Assembly. 342 Ill. 223, 223−24, 173 N.E. 750, 751 (1930). In Fergus the plaintiffs

        asserted that:

                      every General Assembly since 1911, including the [current]
                      General Assembly, had failed to reapportion the state into
                      districts on the basis of population, as required by section
                      6 of article 4 of the Constitution of 1870, and that every
                      General Assembly since 1911, including the [current
                      one] . . . was illegal, unconstitutional, and void, and that
                      the defendants are therefore not eligible and qualified to
                      act as members of the General Assembly to represent the
                      respective districts for which they were elected.

        Id. at 224, 173 N.E. at 751.

¶ 104          The Illinois Supreme Court declined to address the scope of the Illinois General

        Assembly’s authority:

                      We have held that this court has no power, under the
                      Constitution, to compel the Legislature to reapportion the
                      state, as required by the Constitution. What this court
                      cannot do directly in this respect it cannot do indirectly.
                      The sole basis for the present proceeding is the claim that,
                      because of the failure of the Legislature to make the
                      necessary reapportionment, no General Assembly since
                      1911 has had any de jure existence or validity. . . . On
                      appellants’ theory, neither the Legislature as now
                      composed nor any succeeding Legislature elected prior to a
                      new reapportionment of the state would be a de jure body.
                      It would therefore be impossible for the present or any

                                                     81
                                           NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



                     succeeding Legislature to reapportion the state, since, on
                     the theory of this proceeding, there could be no de jure
                     Legislature until after a reapportionment has been made.
                     But, since re-apportionment can be made only by the
                     Legislature, it is apparent that on appellants’ theory, which
                     is the foundation of this proceeding, reapportionment can
                     never be made. Moreover, on the same theory, all laws
                     enacted since 1911 would be invalid and no new laws could
                     be enacted. . . . The matters complained of are solely within
                     the province of the General Assembly, and the courts have
                     no power to coerce or direct its action.

        Id. at 225–26, 173 N.E. at 751–52 (emphasis added) (citations omitted).

¶ 105         Our Court in Leonard looked to such support in holding that the question of

        whether the Act was void, based on a lack of legitimate legislative authority, was

        nonjusticiable. See Leonard, 216 N.C. at 98–99, 3 S.E.2d at 324.            The Court in

        Leonard accepted that the legislature failed to engage in reapportionment following

        the 1930 census, yet wholly rejected the argument [as non-justiciable] that the

        legislature lacked authority to engage in constitutionally committed functions. 6 The

        Court reasoned that precedent was against such a determination. Id. at 98–99, 3

        S.E.2d at 324.

¶ 106         This Court in Leonard did not reach its conclusion because the issue of

        apportionment was a political question, as the majority here claims. To be clear, the

        plaintiff in Leonard was not asking the Court to order reapportionment of the 1930


              6  Contrary to the majority’s dismissive analysis concerning de jure authority to act
        discussed further below, Leonard suggests that the malapportioned General Assembly had
        de jure authority.
                                                     82
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



        legislature. Rather, the plaintiff contended that the invalidity of the malapportioned

        legislature limited the power of that body.         The Court in Leonard recognized,

        however, that it was not constitutionally authorized to review such an issue. Here,

        according to the majority’s revisionist view, however, Leonard presented the limited

        question of whether “the General Assembly’s failure to reapportion itself during the

        first regular session after the decennial census meant that there could never be a

        legitimately constituted General Assembly unless and until the North Carolina

        Constitution was amended to provide for another manner of reapportionment.” This

        was not the question that was before the Leonard Court—it was simply part of the

        legal reasoning used by this Court in determining that the issue in Leonard was

        nonjusticiable.

¶ 107         Taken to its logical end, the plaintiff’s argument in Leonard, if accepted by this

        Court, would have resulted in a powerless legislature. Additionally, all legislation

        passed by the subsequent sitting General Assemblies of 1932, 1934, 1936, 1938, and

        1940 would have lacked the “sanctity of law.” Id. at 98, 3 S.E.2d. at 324. Over the

        span of these years affected by malapportionment, the General Assembly proposed

        nine constitutional amendments to the people of North Carolina, ranging in subject

        matter from, ironically, increasing the maximum income tax rate to establishing the




                                                   83
                                     NAACP V. MOORE

                                        2022-NCSC-99

                                     Berger, J., dissenting



Department of Education, and even enlarging the number of justices on this Court. 7

North Carolina voters approved all nine amendments. See N.C. Sec’y State, North

Carolina Government 1585-1979: A Narrative and Statistical Analysis, 920−27 (John

L. Cheney, Jr. ed., 2d ed. 1981). Under the majority’s reasoning in the current case,

these amendments are potentially voidable.




       7   The 1935 General Assembly proposed five amendments that 1) authorized
classification of property for purposes of taxation, 2) increased the maximum tax rate from
six percent to ten percent, 3) limited the power of state and local governments to borrow
money without a vote of the people, 4) authorized the General Assembly to enlarge the
Supreme Court from five to seven members, and 5) authorized the General Assembly to
exempt up to $1,000 in value of property held in a homestead from taxation. See An Act to
Amend the Constitution to Permit Classification of Property for Taxation, Encouragement of
Home Ownership, to Increase the Limit for Income Taxation and to Limit the Power of State
and Local Government to Borrow Money Without a Vote of the People, ch. 248, §§ 1−3, 1935
N.C. Pub. [Sess.] Laws 270, 270−71; An Act to Amend Section Six of Article Four of the
Constitution of North Carolina Relating to the Supreme Court, and to Amend Section Five of
Article Five of the Constitution of North Carolina Authorizing the General Assembly to Pass
Laws Exempting From Taxation Not Exceeding One Thousand Dollars ($1,000.00) in Value
of Property Held and Used as Place of Residence of the Owner, ch. 444, §§ 1−2, 1935 N.C.
Pub. [Sess.] Laws 745, 745.
        In 1937 the General Assembly proposed two more amendments—one increasing the
term of sheriffs and coroners from two years to four years and one authorizing the General
Assembly to establish the Department of Justice. See An Act to Amend Section Twenty-Four
of Article Four of the Constitution of North Carolina Relative to Sheriffs, ch. 241, § 1, 1937
N.C. Pub. [Sess.] Laws 457, 457; An Act to Amend the Constitution to Permit the General
Assembly to Create a Department of Justice in Order to Secure the Uniform and Adequate
Administration of the Criminal Laws of the State, ch. 447, § 1, 1937 N.C. Pub. [Sess.] Laws,
908, 908.
        Finally, the General Assembly of 1941 proposed two constitutional amendments. One
created and organized the State Board of Education, and the other provided for twenty-one
solicitorial districts through the State. See An Act to Amend the Constitution Providing for
the Organization of the State Board of Education and the Powers and Duties of the Same, ch.
151 §§ 1−3, 1941 N.C. Pub. [Sess.] Laws, 240, 240−41; An Act to Amend Section Twenty-
Three of Article Four of the Constitution of North Carolina, Relating to Solicitors, ch. 261, §
1, 1941 N.C. Pub. [Sess.] Laws 376, 376.
                                              84
                                              NAACP V. MOORE

                                                 2022-NCSC-99

                                              Berger, J., dissenting



¶ 108          Despite acknowledging that Leonard similarly involved validity of an action by

        a malapportioned legislature, the majority further disregards Leonard, claiming its

        applicability is limited because Baker v. Carr is more instructive and that the issue

        in Leonard was not completely “analogous to the claim presented in this case.”

        Curiously, however, and despite noting that “the claim at issue in this case is not a

        claim that the General Assembly is unconstitutionally apportioned,” the majority

        chooses to take guidance from a case that solely deals with reapportionment, i.e.,

        Baker, rather than from a decision of this Court which is directly on point. See

        Leonard.

¶ 109          The majority’s dismissal of our precedent here is deeply troublesome, yet

        increasingly unsurprising. Nothing in Baker8 operates to change the analysis this

        Court applied in Leonard, and the majority’s refusal to follow this Court’s previous

        decision has no jurisprudential explanation.

¶ 110          In addition, the new test devised by the majority not only raises political

        question concerns, but it requires policy choices. While the majority assures us that

        nothing “convert[s] plaintiff’s claim into one that requires us to make ‘policy choices

        and value determinations,’ ” these are hollow words. The fact that the majority’s



               8 Making the majority’s reliance on such even more interesting, Baker offers a
        proposition in direct conflict with the majority’s position: “a legislature, though elected under
        an unfair apportionment scheme, is nonetheless a legislature empowered to act . . . .” Baker
        v. Carr, 369 U.S. at 250 n.5, 82 S. Ct. at 727 n.5, 7 L. Ed. 2d 663 (1962) (Douglas, J.,
        concurring).
                                                       85
                                           NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



        chosen remedy is an ideational test calling for policy choices and value

        determinations clues one into the political nature of the question at hand.

¶ 111         Based on this test, we must look at the legislature to “consider whether the

        votes of legislators who were elected as a result of unconstitutional gerrymandering

        were potentially decisive.”     If there is “no meaningful chance that a lawfully

        constituted body ‘would produce a different outcome,’ ”             legislative action is

        presumptively valid under the de facto officer doctrine. However, if there is a chance

        a different outcome could result, courts must inspect each legislative action to

        consider whether the enacted constitutional amendment “threatens principles of

        popular sovereignty and democratic self-rule.” The majority orders the lower court

        to discern whether an amendment “will immunize legislators from democratic

        accountability,” “perpetuate the ongoing exclusion of a category of voters from the

        political process,” or “intentionally discriminate against a particular category of

        citizens who were also discriminated against in the political process leading to the

        legislators’ election.” “If any of these factors are present,” the majority goes on to say,

        a court must “invalidate the challenged amendment.”

¶ 112         How do we know if there is a chance for a different outcome? What data should

        the lower courts utilize to make this determination? Is the majority suggesting that

        votes in the legislature are, or should be, monolithic? How would the Tax Cap

        Amendment immunize legislators from democratic accountability, perpetuate the


                                                     86
                                             NAACP V. MOORE

                                                2022-NCSC-99

                                             Berger, J., dissenting



        continued exclusion of a category of voters, or constitute intentional discrimination?9

        Or, does this test only apply to Voter ID?10

¶ 113          Determining which laws would be valid based on the majority’s newly created

        test would inherently require courts to look into the substance of each legislative

        action and weigh the policy implications of those actions.            Without an express

        provision in our constitution on such an issue, the majority here uses its self-defined

        terms of “democratic self-rule” and “popular sovereignty” as an “unrestricted license

        to judicially amend our constitution.” Harper v. Hall, 380 N.C. at 421, 2022-NCSC-

        17, ¶ 244, 868 S.E.2d at 570 (Newby, C.J., dissenting). The majority’s test “inherently


               9  To the extent that one would believe that a tax cap falls into this third category,
        studies in other states suggest the opposite. See Leah Byers, The Effects of Georgia's 6
        Percent Income Tax Cap (2018), https://www.nccivitas.org/2018/effects-georgias-6-percent-
        income-tax-cap/ (finding that following the 2014 ratification of a 6% income cap amendment
        by Georgia voters, subsequent years showed (1) an increase in education spending by $2.5
        billion from fiscal years 2014 to 2019 (Georgia Budget and Policy Institute, July 1, 2018
        (citing Georgia Department of Instruction and Georgia’s 2019 Fiscal Year Budget (HB 684));
        and (2) the state’s high bond rating, which has been maintained for almost 20 years (Gov.
        Kemp: Georgia Secures AAA Bond Rating in 2022, June 13, 2022)
        (https://gov.georgia.gov/press-releases/2022-06-13/gov-kemp-georgia-secures-aaa-bond-
        rating-2022).
                10 The National Bureau of Economic Research released a nationwide study concluding

        that “[s]trict ID laws’ overall effects [on minority voter participation] do not increase over
        time, they remain close to zero and non-significant whether the election is a midterm or
        presidential election, and whether the laws are the more restrictive type that stipulate photo
        IDs.” Enrico Cantoni & Vincent Pons, Strict ID Laws Don’t Stop Voters: Evidence from a U.S.
        Nationwide Panel, 2008-2018 2 (NBER Working Paper No., 25522, 2021),
        https://www.nber.org/system/files/working_papers/w25522/w25522.pdf. Moreover, research
        found that strict ID laws have “no significant negative effect on registration or turnout,
        overall or for any subgroup defined by age, gender, race, or party affiliation.” Id. at 1-2.
        Pertinent here, “strict ID requirements do not decrease the participation of ethnic minorities
        relative to whites.” Id. at 2.
                .
                                                      87
                                           NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



        requires policy choices and value determinations and does not result in a neutral,

        manageable standard.” Id. at 433–34, 2022-NCSC-17, ¶ 267, 868 S.E.2d at 577. This

        is true because the majority’s decision is not rooted in the constitution but in political

        considerations.

¶ 114          Proposing amendments to our state constitution is a power clearly granted to

        the General Assembly. The majority here egregiously violates separation of powers,

        and, based on state and federal precedent, this case presents a nonjusticiable political

        question.

                                II. De Facto and De Jure Authority

¶ 115          A governmental official either has the authority to act, or he does not.

        Consistent with this fact, well-established judicial doctrines have emerged.

        Specifically, courts have recognized instances in which governmental officials

        maintain the full power of their office, and other occasions when individuals attempt

        to occupy an office but have no power to act. The former may be either de jure or de

        facto officers; the latter are known as usurpers. None of these recognized legal

        distinctions, however, have ever limited or hybridized legislative power as the

        majority does here. Imagining its creation as the “best” for the situation at hand, the

        majority excises from legislative authority those actions it deems out of the

        “ordinary.” To be sure, there is no legal basis for this judicial limitation on legislative

        authority, and the majority throws settled law into confusion.


                                                     88
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



¶ 116         “[A] legislature, though elected under an unfair apportionment scheme, is

        nonetheless a legislature empowered to act . . . .” Baker v. Carr, 369 U.S. at 250 n.5,

        82 S. Ct at 727 n.5, 7 L. Ed. 2d 663 (Douglas, J., concurring); see also Buckley v.

        Valeo, 424 U.S. 1, 142, 96 S.Ct. 612, 693, 46 L. Ed. 2d 659 (1976) (per curiam); Ryder

        v. United States, 515 U.S. 177, 180, 115 S. Ct. 2031, 2034, 132 L. Ed. 2d (1995);

        Martin v. Henderson, 289 F. Supp. 411, 414 (E.D. Tenn. 1967); Everglades Drainage

        League v. Napoleon B. Broward Drainage Dist., 253 F. 246, 252 (S.D. Fla. 1918).

¶ 117         A de jure officer is one who has the legal right or title to the office. People ex

        rel. Duncan v. Beach, 294 N.C. 713, 719–20, 242 S.E.2d 796, 800 (1978). Essentially,

        an individual possessing de jure authority is one rightfully elected or otherwise

        appointed to the office he holds, who thus may exercise all rights and responsibility

        associated with that office. See In re Wingler, 231 N.C. 560, 563, 58 S.E.2d 372, 374

        (1950). North Carolina courts have never suggested that our General Assembly could

        not otherwise “continue exercising the powers granted to our state’s legislative

        branch,” N. C. State Conf. of NAACP v. Moore, 273 N.C. App. at 462, 849 S.E.2d at

        94, under de jure authority despite issues regarding malapportioned districts. See

        Pender County v. Bartlett, 361 N.C. 491, 649 S.E.2d 364 (2007), aff’d sub nom. Bartlett

        v. Strickland, 556 U.S. 1, 129 S. Ct. 1231, 173 L. Ed. 2d 173 (2009). Moreover, the

        legislature involved here was never judicially stripped of any authority. Cf.

        Butterworth v. Dempsey, 237 F. Supp. 302, 311 (D. Conn. 1964) (enjoining the


                                                   89
                                           NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



        Connecticut legislature from passing any additional legislation unless reconstituted

        in constitutionally drawn districts). Accordingly, it appears that the 2018 General

        Assembly would be better classified as a legislature with de jure authority. See

        Leonard, 216 N.C. at 98–99, 3 S.E.2d at 324.

¶ 118         Even assuming, however, that the members of the 2018 General Assembly

        were not de jure officers, those legislators certainly possessed full de facto authority.

        “A de facto officer may be defined as one whose title is not good in law, but who is in

        fact in the unobstructed possession of an office and discharging its duties in full view

        of the public, in such manner and under such circumstances as not to present the

        appearance of being an intruder or usurper.” Waite v. Santa Cruz, 184 U.S. 302, 323,

        22 S. Ct. 327, 334, 46 L. Ed 552 (1902).            A de facto officer’s official acts are

        categorically valid, even if that individual is found to lack de jure legal authority.

¶ 119         In application, the acts of a de facto officer are as concretely binding as those

        of a de jure officer. See Phillips v. Payne, 92 U.S. 130, 132, 23 L. Ed. 649 (1875) (“The

        acts of an officer de facto, within the sphere of the powers and duties of the office he

        assumes to hold, are as valid and binding with respect to the public and third persons

        as if they had been done by an officer de jure.”); Burke v. Elliott, 26 N.C. (4 Ired.) 355,

        359–60 (1844) (“[T]he acts of officers de facto are as effectual, as far as the rights of

        third persons or the public are concerned, as if they were officers de jure.”); Joseph

        v. Cawthorn, 74 Ala. 411, 415 (1883) (“There is no distinction in law between the


                                                     90
                                            NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



        official acts of an officer de jure, and those of an officer de facto. So far as the public

        and third persons are concerned, the acts of the one have precisely the same force and

        effect as the acts of the other.”). The Supreme Court has described the rationale for

        not disturbing the official acts of de facto officers:

                      The de facto officer doctrine confers validity upon acts
                      performed by a person acting under the color of official title
                      even though it is later discovered that the legality of that
                      person's appointment or election to office is deficient. The
                      de facto doctrine springs from the fear of the chaos that
                      would result from multiple and repetitious suits
                      challenging every action taken by every official whose
                      claim to office could be open to question, and seeks to
                      protect the public by insuring the orderly functioning of the
                      government despite technical defects in title to office.

        Ryder, 515 U.S. at 180, 115 S. Ct. at 2034 (cleaned up). The power of de facto officers

        has been repeatedly affirmed both by the courts of this state and their federal

        counterparts.

¶ 120          Nothing in the de facto doctrine speaks of any limitation on authority. To the

        contrary, and ultimately to ensure stability, a de facto legislator enjoys the same

        scope of authority, and his or her actions the same validity, as a de jure legislator.

        See In re Wingler, 231 N.C. at 565, 58 S.E.2d at 376 (“The de facto doctrine is

        indispensable to the prompt and proper dispatch of governmental affairs.”).

¶ 121          Courts are “not allowed to range so far afield as to hamstring state legislatures

        and deprive States of effective legislative government.” Fortson v. Toombs, 379 U.S.

        621, 625–26, 85 S. Ct. 598, 601, 13 L. Ed. 2d 527 (per curiam) (Harlan, J., concurring

                                                     91
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



        in part and dissenting in part), amended by 380 U.S. 929, 85 S. Ct. 932, 13 L. Ed. 2d

        819 (1965). Until today, no court, federal or state, has concluded that a legislative

        body which has de facto authority at a minimum should undergo individual ex post

        evaluations of constitutionally prescribed actions. Moreover, no court, federal or

        state, has excised individual legislative responsibilities after determining that

        legislators possess de facto authority, as the majority does here. In essence, the

        majority has so restricted legislative authority that it has effectively dissolved the

        legislature regarding its constitutionally defined role in proposing constitutional

        amendments.

¶ 122         Finally, when no de jure or de facto authority exists, an individual holding

        office is designated a usurper. “A usurper is one who undertakes to act officially

        without any actual or apparent authority. Since he is not an officer at all or for any

        purpose, his acts are absolutely void, and can be impeached at any time in any

        proceeding.” In re Wingler, 231 N.C. at 564, 58 S.E.2d at 375 (citing State v. Shuford,

        128 N.C. 588, 38 S.E. 808 (1901); State ex rel. Van Amringe v. Taylor, 108 N.C. 196,

        12 S.E. 1005 (1891); People ex rel. Norfleet v. Staton, 73 N.C. 546, 21 Am.Rep. 479

        (1875); Keeler v. City of Newbern, 61 N.C. 505 (1868)). This usurper category is the

        final of the three judicially recognized types of authority that one may possess.

¶ 123         The majority knows that its unprecedented approach has no basis in existing

        law. Understanding that the members were not usurpers, but unwilling to accept


                                                   92
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



        that the de facto doctrine legitimizes all actions of the 2018 General Assembly, even

        those contested in the instant case, the majority claims that North Carolina’s

        Constitution suddenly requires carving out a fourth category of authority. The reality

        is that well-established law is simply insufficient to reach the majority’s desired

        result.

¶ 124             Indeed, the majority expressly acknowledges that members of the 2018

        General Assembly were de facto legislators under the “belie[f] [that] the [de facto]

        doctrine should be applied to legislators who remain in office even after it has been

        determined they were elected pursuant to unconstitutional gerrymandering.”

        Specifically, the majority refuses to accept plaintiff’s argument that “the General

        Assembly . . . lack[ed] any colorable claim to exercise the powers delegated to the

        legislature,” recognizing instead that the “actions undertaken by the legislators post-

        Covington are presumptively valid as the actions of de facto officers.” However, the

        majority uses this as a pivot point to state that it cannot permit full approval of the

        acts of the 2018 General Assembly because doing so “require[es] the public to be

        bound by the actions of an individual who . . . lacked authority to legitimately exercise

        sovereign power.”

¶ 125             To be sure, this is not a novel legal situation requiring the unprecedented

        actions by the majority. Courts have declared officers, including elected officials, to

        incorrectly hold office numerous times. These doctrines have been developed to


                                                    93
                                              NAACP V. MOORE

                                                 2022-NCSC-99

                                              Berger, J., dissenting



        minimize any resulting chaos and to maintain order. See EEOC v. Sears, Roebuck &

        Co., 650 F.2d 14, 17 (2d Cir. 1981) (“The de facto officer doctrine was developed to

        protect the public from the chaos and uncertainty that would ensue if actions taken

        by individuals apparently occupying government offices could later be invalidated by

        exposing defects in the officials’ titles.”). The majority’s approach defeats the very

        purpose for which these doctrines on authority have developed.

¶ 126         Important here, and despite the majority’s assertion to the contrary, the

        decision in Covington did nothing to disturb the authority of the 2018 legislature.

        Specifically, no action by any court tied the legislators’ hands or truncated their terms

        of office. The decision in Covington to allow the 2018 General Assembly to remain in

        office is constitutionally significant. While it appears that the plaintiffs may have

        argued to the Covington court that the legislature’s authority to act was an unsettled

        question of state law, article VI section 10 of our State’s constitution instructs that

        “in the absence of any contrary provision, all officers in this State, whether appointed

        or elected, shall hold their positions until other appointments are made or, if the

        offices are elective, until their successors are chosen and qualified.” N.C. Const. art.

        VI, § 10. This constitutional provision, in tandem with the decision in Covington,

        mandates that the 2018 General Assembly members “hold their offices” until

        replaced, with all commensurate authority attached. Thus, the question was not

        unsettled, just not fully explored.


                                                       94
                                            NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



¶ 127          Legislators in the 2018 General Assembly post-Covington continued in office

        to serve out the remainder of their terms. During that time, the General Assembly

        passed various pieces of legislation, from laws dealing with election integrity to those

        dealing with law enforcement stops. The General Assembly also proposed several

        constitutional amendments be brought before the people of this state for ratification.

        Operating pursuant to our state’s constitution, each member of the General Assembly

        had the full authority to perform his or her duties. No restrictions were, or have been

        placed upon that body, until today. It would be nonsensical for a legislator at that

        time to believe that she, on the one hand, had the constitutional authority to vote on

        one piece of legislation, yet lacked the authority to vote on another bill; it is equally

        confounding for the majority to conclude as much.

¶ 128          At least until today, this Court has stressed that “[e]ndless confusion and

        expense would ensue if the members of society were required to determine at their

        peril the rightful authority of each person occupying a public office before they

        invoked or yielded to his official action.” In re Wingler, 231 N.C. at 565–66, 58 S.Ed.2d

        at 376. Now, despite electing their legislators to office, North Carolinians are no

        longer able to trust that a legislator, or the legislature as a whole, has the requisite

        authority to act. And being that the legislature is merely a law-enacting agent of the

        true sovereign, i.e., the people, it is the authority of the people that is truly at risk.




                                                     95
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



¶ 129         This does not even begin to speak of the chaos and confusion that this case,

        and others like it, have caused. The people of North Carolina understand that they

        approved the Voter ID and Tax Cap Amendments by overwhelming majorities.

        Multiple lawsuits in state and federal courts seem to be the norm for politically

        charged issues. The varied and inconsistent rulings from our courts only adds to the

        confusion surrounding the status of these provisions. And this all stems, as stated

        above, from judges who are unwilling to engage in judicial restraint and yield to the

        political question doctrine.

¶ 130         Further contrary to the majority’s assertion that this case presents “completely

        unprecedented circumstances,” several examples from North Carolina’s redistricting

        jurisprudence in which a General Assembly elected pursuant to malapportioned

        maps enacted legislation to propose a constitutional amendment are pertinent here.

        In each of these cases, the invalidly constituted General Assembly was directed to

        redraw its maps while the invalidly elected legislators finished their respective terms.

        In none of these cases did the court retroactively nullify acts of the malapportioned

        General Assembly or “impose limits” on the General Assembly’s constitutionally

        committed legislative authority. With this decision, the majority ignores these cases

        and creates an entirely new and unprecedented remedy.

¶ 131         Most notably, the majority ignores this Court’s decision in Pender County v.

        Bartlett, in which we declared a legislative reapportionment plan unconstitutional


                                                   96
                                         NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



        and then crafted an appropriate remedy. See 361 N.C. at 510, 649 S.E.2d at 376. In

        November 2003, the General Assembly enacted a plan to reapportion the House of

        Representatives (the 2003 House Plan). See An Act to Establish House Districts,

        Establish Senatorial Districts, and Make Changes to the Election Laws and to Other

        Laws Relating to Redistricting, S.L. 2003-434, §§ 1–2, 2003 N.C. Sess. Laws (1st

        Extra Sess. 2003) 1313, 1313–92. Five county commissioners challenged the 2003

        House Plan as unconstitutional in violation of the Whole County Provision (WCP) of

        article II, section 5 of the North Carolina Constitution because the Plan divided

        Pender County among House Districts 16 and 18. Pender County, 361 N.C. at 495,

        649 S.E.2d at 367. This Court held the division of Pender County between two

        districts violated the WCP. Id. at 493, 649 S.E.2d. at 366.

¶ 132         Having held the 2003 House Plan unconstitutional, we ordered the General

        Assembly to redraw the affected House districts to comply with the WCP. Id. at 510,

        649 S.E.2d at 376. When our decision in Pender County was filed in August 2007,

        however, the unconstitutional 2003 House Plan had been used in both the 2004 and

        2006 election cycles to elect legislators to the House of Representatives. N.C. Gen.

        Assembly,   https://www.ncleg.gov/redistricting       (last   visited   Aug.   14,   2022).

        Accordingly, our remedy required a General Assembly consisting of some number of

        unconstitutionally elected members to exercise its constitutional authority to “revise

        the representative districts and the apportionment of Representatives among those


                                                   97
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



        districts.” N.C. Const. art. II, § 5; see Pender County, 361 N.C. at 510, 649 S.E.2d at

        376. We expressed no doubt that the General Assembly could exercise this authority,

        despite being elected under the unconstitutional plan.

¶ 133         Additionally, we chose to stay our order to redraw the House map until after

        the 2008 election cycle:

                     We are cognizant that the General Assembly will need time
                     to redistrict not only House District 18 but also other
                     legislative districts directly and indirectly affected by this
                     opinion. The North Carolina General Assembly is now in
                     recess and is not scheduled to reconvene until 13 May 2008,
                     after the closing of the period for filing for elective office in
                     2008. We also realize that candidates have been preparing
                     for the 2008 election in reliance upon the districts as
                     presently drawn. Accordingly, to minimize disruption to
                     the ongoing election cycle, the remedy explained above
                     shall be stayed until after the 2008 election. . . . At the
                     conclusion of the 2008 election, House District 18 and other
                     impacted districts must be redrawn.

        Pender County, 361 N.C. at 510, 649 S.E.2d at 376 (citation omitted).

¶ 134         In determining it was appropriate to permit another election under the

        unconstitutional 2003 House Plan, we relied on guidance from one of the Supreme

        Court’s landmark apportionment cases. See id. at 510, 649 S.E.2d at 376 (citing

        Reynolds v. Sims, 377 U.S. 533, 585, 84 S. Ct. 1362, 1394, 12 L. Ed. 2d 506 (1964)).

        In Reynolds, the Supreme Court held that Alabama’s legislative reapportionment

        plans violated the Equal Protection Clause of the Fourteenth Amendment. 377 U.S.




                                                    98
                                  NAACP V. MOORE

                                     2022-NCSC-99

                                  Berger, J., dissenting



at 568–70, 84 S. Ct. at 1384–86. In addressing “proper remedial devices” in state

legislative apportionment cases, the Supreme Court explained that

             under certain circumstances, such as where an impending
             election is imminent and a State’s election machinery is
             already in progress, equitable considerations might justify
             a court in withholding the granting of immediately
             effective relief in a legislative apportionment case, even
             though the existing apportionment scheme was found
             invalid. In awarding or withholding immediate relief, a
             court is entitled to and should consider the proximity of a
             forthcoming election and the mechanics and complexities
             of state election laws, and should act and rely upon general
             equitable principles. With respect to the timing of relief, a
             court can reasonably endeavor to avoid a disruption of the
             election process which might result from requiring
             precipitate changes that could make unreasonable or
             embarrassing demands on a State in adjusting to the
             requirements of the court’s decree.

Id. at 585, 84 S. Ct. at 1393–1394. In providing this guidance, the Supreme Court did

not indicate that a state legislature elected under a malapportioned legislative map

might be powerless or semi-powerless. Likewise, in applying this guidance in Pender

County, we were not concerned that requiring the next election cycle to proceed under

the unconstitutional 2003 House Plan would result in an impotent General Assembly.

Indeed, the legislators elected in 2008 served full terms and the validity of their

legislative actions has never been retrospectively questioned. Notably, like in the

instant case, the malapportioned General Assembly elected in 2008, knowing that it




                                           99
                                             NAACP V. MOORE

                                                2022-NCSC-99

                                             Berger, J., dissenting



        was malapportioned, proposed a constitutional amendment that was eventually

        enacted.11

¶ 135          Similarly, in Drum v. Seawell a North Carolina voter challenged article II,

        sections 5 and 6 of the North Carolina Constitution and the enacted House, Senate,

        and congressional reapportionment plans as violative of his rights under the Equal

        Protection Clause of the Fourteenth Amendment. Drum v. Seawell, 249 F. Supp. 877,

        879 (M.D.N.C. 1965) (Drum I), aff’d per curiam, 383 U.S. 831, 86 S. Ct 1237, 16 L.

        Ed. 2d 298 (1966). At the time, article II, sections 5 and 6 of the North Carolina

        Constitution governed apportionment of the House and provided that the House

        would have one hundred twenty members with each county receiving at least one

        representative. See id. at 880, N.C. Const. of 1868, art. II, § 5 (1875). The court held

        that this apportionment scheme violated the Equal Protection Clause because it

        “requir[ed] that each county be afforded at least one Representative regardless of its

        population” and declared the constitutional provisions “null and void.” Id., 249 F.

        Supp. at 880. In addition to invalidating the challenged House reapportionment plan,


               11 The General Assembly elected in 2008 enacted House Bill 1307, which proposed an
        amendment to Article VII, section 2 of the North Carolina Constitution to prohibit felons
        from serving as sheriffs. See An Act to Amend the Constitution of North Carolina to Provide
        that No Person Convicted of a Felony is Eligible to be Elected Sheriff, S.L. 2010-49, § 1, 2010
        N.C. Sess. Laws 255, 255–56. It was approved by 84.96% of North Carolina voters. N.C. State
        Bd.                                       of                                        Elections,
        https://er.ncsbe.gov/?election_dt=11/02/2010&county_id=0&office=REF&contest=0              (last
        visited August 1, 2022); see also John V. Orth & Paul Martin Newby, The North Carolina
        State Constitution 170 (2d ed. 2013) (“In 2010 the voters approved an amendment that
        prevents convicted felons from serving as sheriff . . . .”).
                                                     100
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



        which had been enacted in 1961 (the 1961 House Plan), the court found the disparities

        in population among the fifty Senate districts, which had been enacted in 1963 (the

        1963 Senate Plan), were also null and void. Id. at 880–81. Finally, the court held that

        the statute creating the State’s eleven congressional districts was unconstitutionally

        discriminatory. Id. at 880.

¶ 136         Having thus determined all three plans were unconstitutional, the court

        ordered the existing General Assembly to reapportion the State “as nearly equally as

        possible on a population based representation.” Id. at 881. This mandate required a

        substantial, if not total, overhaul of the 1961 House Plan and the 1963 Senate Plan.

        By the time the court filed its Drum I opinion on November 30, 1965, however, the

        1963 Senate Plan had been used in the 1964 election cycle, and the 1961 House Plan

        had been used in both the 1962 and 1964 election cycles. Thad Eure, N.C. Sec’y of

        State, North Carolina Government 1585-1979: A Narrative and Statistical History

        534, 536 (John L. Cheney, Jr. ed., 2d ed. 1981). Accordingly, most, if not all, of the

        1965 General Assembly ordered by Drum I to reapportion the state’s House, Senate,

        and congressional seats hailed from unconstitutional districts. Nonetheless, like this

        Court’s decision in Pender County, the court in Drum I expressed no concern that the

        unconstitutionally constituted 1965 General Assembly could exercise its authority to

        apportion legislative districts or otherwise utilize its legislative power. The court

        simply ordered the malapportioned General Assembly to redraw all three


                                                  101
                                            NAACP V. MOORE

                                               2022-NCSC-99

                                            Berger, J., dissenting



        apportionment maps in time for the 1966 election cycle and permitted the incumbent

        legislators to finish their terms. 249 F. Supp. at 881. The General Assembly at issue

        there continued to exercise its legislative authority completely unfettered; again, a

        constitutional amendment was proposed that was subsequently approved by the

        voters of North Carolina.12

¶ 137          In accord with the remedial order in Drum I, the 1965 General Assembly

        reapportioned its House, Senate, and congressional districts before the 1966

        primaries, but the same plaintiff, representing a group of North Carolina litigants,

        again challenged all three remedial plans. Drum v. Seawell (Drum II), 250 F. Supp.

        922, 923–24 (M.D.N.C. 1966). After examining the remedial plans, the Middle District

        of North Carolina determined that the new House and Senate plans met “the

        minimum federal constitutional standards,” but the redrawn congressional plan was

        still “constitutionally invalid.” Id. at 924, 925. Nevertheless, in ordering a remedy,

        the court chose to permit the 1966 congressional elections to proceed under the

        unconstitutional remedial map:



               12 The 1965 General Assembly successfully proposed an amendment to the North
        Carolina Constitution that authorized the creation of the Court of Appeals. See An Act to
        Amend Article IV of the Constitution of North Carolina to Authorize Within the Appellate
        Division of the General Court of Justice an Intermediate Court of Appeals, ch. 877 § 1, 1965
        N.C. Sess. Laws 1173, 1173–74. On 2 November 1965, 73.61% of voters approved the
        amendment, Thad Eure, N.C. Sec’y of State, North Carolina Manual 1967, at 328, and the
        General Assembly enacted legislation establishing the Court of Appeals in 1967. See An Act
        to Create a Court of Appeals, ch. 108, § 1, 1967 N.C. Sess. Laws 144, 144–55. Since its
        establishment, the existence of the Court of Appeals has never been questioned.
                                                    102
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



                           While we feel bound to reject the [congressional]
                     plan, we nevertheless recognize the good faith effort of the
                     Legislature to bridge the tremendous gulf which existed
                     between the status quo and the constitutional
                     requirements. We also recognize the obligation of the
                     federal courts to defer to the prerogative of the legislative
                     branch of the State in this field. Recognizing also the
                     imminence of the 1966 primaries, we, in the exercise of our
                     equitable discretion, will stay our mandate further and
                     permit the congressional elections of 1966 to take place
                     under the [remedial congressional plan].

        Id. at 925. Similar to Pender County and Reynolds, the Drum II opinion expressed

        no concern that permitting an election under the unconstitutional congressional plan

        might result in a congressional delegation that lacked the power to legislate.

¶ 138         Once again, in 1984, the Eastern District of North Carolina mandated the

        exact same remedy when it declared North Carolina’s legislative maps invalid under

        the Voting Rights Act (VRA) and ordered the General Assembly to redraw them. See

        Gingles v. Edmisten, 590 F. Supp. 345, 350, 376 (E.D.N.C. 1984). In April 1982, the

        General Assembly enacted new House and Senate redistricting maps based on the

        1980 decennial census (the 1982 Legislative Plans). Id. at 351. A group of registered

        voters in North Carolina challenged the 1982 Legislative Plans as violative of Section

        2 of the VRA, alleging that, in designing and enacting these plans, the legislature

        strategically “ma[d]e[ ] use of multi-member districts” in certain parts of the state to

        “dilute[ ] the voting strength” of black voters. Id. at 349. In January 1984, the court

        determined that the challenged districts—five multi-member House districts, one


                                                  103
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



        multi-member Senate district, and one single-member Senate district—all violated

        Section 2 of the VRA and had to be redrawn. Id. at 349–50. However, by the time

        the court reached its decision, the 1982 Legislative maps had already been used in

        the 1982 election cycle, see Thad Eure, N.C. Sec’y of State, North Carolina Manual

        1983-1984, at 199–200, 287–89, 949–54 (John L. Cheney, Jr. ed), meaning the 1983

        General Assembly was malapportioned.

¶ 139         In designating a remedy, in Gingles the court simply ordered the

        malapportioned 1983 General Assembly to redraw the problematic maps by March

        1984, writing that “[i]n deference to the primary jurisdiction of state legislatures over

        legislative reapportionment, we will defer further action to allow the General

        Assembly of North Carolina an opportunity to exercise that jurisdiction in an effort

        to comply with § 2 [of the VRA] in the respects required.” Gingles, 590 F. Supp. at

        376 (citation omitted). The Supreme Court affirmed the Gingles holding, including

        its remedy, as to all but one challenged district. Thornburg v. Gingles, 478 U.S. 30,

        80, 106 S. Ct. 2752, 2781, 92 L. Ed. 2d 25 (1986). Just as the courts in Pender County,

        Reynolds, and Drum I had done, neither the Eastern District of North Carolina nor

        the United States Supreme Court restricted the authority of the malapportioned 1983

        General Assembly to redraw the legislative maps or otherwise exercise legislative

        authority. The 1983 General Assembly continued to exercise the full scope of its

        legislative authority, successfully proposing two constitutional amendments that


                                                   104
                                              NAACP V. MOORE

                                                 2022-NCSC-99

                                              Berger, J., dissenting



        were approved by North Carolinians in 1984.13 The validity of those amendments

        has never been questioned.

¶ 140          Without explanation, the majority overlooks these cases and extends the

        remedial authority of this Court further than ever before. This majority’s avoidance

        of our jurisprudence is not, however, an isolated incident. In recent weeks, this same

        majority acted to expedite oral argument in another case that, like this one,

        implicates this Court’s power to police the General Assembly. See Harper v. Hall, No.

        413PA21, 2022 WL 2982880 (N.C. July 28, 2022) (Order on Motion for Expedited

        Hearing and Consideration). As explained by the dissent to that order, the majority

        chose to expedite the pending appeal in Harper, which involves the validity of

        legislative and congressional redistricting maps, despite “the absence of any

        identifiable jurisprudential reason.” Harper, 2022 WL 2982880, at *1 (Barringer, J.,

        dissenting). The same is true here.


               13 The 1983 General Assembly proposed a constitutional amendment to permit “the
        General Assembly [to] enact general laws to authorize the creation of an agency to issue
        revenue bonds to finance the cost of capital projects consisting of agricultural facilities.” See
        An Act to Amend Article V of the Constitution of North Carolina to Authorize the General
        Assembly to Create an Agency to Issue Revenue Bonds to Finance Agricultural Facilities
        Projects, Subject to the Approval of the Electorate, ch. 765, § 1, 1983 N.C. Sess. Laws 885,
        885. On May 8, 1984, 53.87% of voters approved this amendment. N.C. Sec’y of State, North
        Carolina Manual 1985-1986 at174–75 (John L. Cheney, Jr. ed.). The same General Assembly
        also proposed a constitutional amendment requiring that the Attorney General and District
        Attorneys to be duly authorized to practice law. See An Act to Amend the North Carolina
        Constitution to Require that District Attorneys and the Attorney General be Licensed to
        Practice Law, ch. 298, §§ 1-2, 1983 N.C. Sess. Laws 225, 225. Over seventy-five percent of
        North Carolina voters approved this amendment on November 6, 1984. N.C. Sec’y of State,
        North Carolina Manual 1985-1986 at 176–77 (John L. Cheney, Jr. ed.).
                                                      105
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



¶ 141         The majority clearly appreciates that the idea of voiding all legislative

        authority would inevitably result in the chaos and confusion courts have heretofore

        protected against. The problem with this conclusion, however, is that this exercise of

        judicial selectivity creates greater chaos and confusion. If authority is ephemeral,

        how does one truly know when the General Assembly possesses the power to act?

        What about members of Congress elected from unlawful districts—would they also

        lose the power to vote on proposed federal constitutional amendments?

¶ 142         The majority attempts to position its decision as a narrow one only related to

        constitutional amendments. It is unclear, however, why the logic applied here would

        not apply to other actions taken by the legislature—or that legislatures may take in

        the future.

¶ 143         Indeed, overriding a governor’s veto similarly requires three-fifths of the

        members of both chambers of the General Assembly’s approval. N.C. Const. art. II,

        § 22. In the same 2018 session and within weeks of the constitutional amendments

        being proposed, the legislature overrode the governor’s veto three times.14         The

        majority declines to answer why veto overrides are not similar in kind to the issue

        here, but individuals or groups who advocated against the veto overrides would




              14   Interestingly enough, one of these pieces of vetoed legislation was the state
        budget.
                                                   106
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



        almost certainly seize upon the Court’s reasoning to apply this decision to other

        actions of the legislature.

¶ 144         Further, if constitutional amendments are the sole focus, would ratifying

        amendments to the federal Constitution be within the purview of this decision? Votes

        to ratify such amendments only require a simple majority in the legislature. A

        malapportioned legislature ratified the Twentieth Amendment on January 5, 1933.

        Under the majority’s reasoning here, is this ratifying vote voidable?

¶ 145         To suggest that legislation passed by the 2018 General Assembly, which is not

        reviewable by the people, is beyond the reach of this decision, while acts of the

        legislature which are passed upon by the people are suspect, defies logic. Legislative

        defendants argue as much, contending that there is “no principled way to distinguish

        between the constitutional amendments the plaintiffs have challenged in this

        litigation and all the other legislative acts the challenged legislators undertook.”

        Judges should “believe in the validity of the reasons given for [their] decision at least

        in the sense that [they are] prepared to apply them to a later case in which [they]

        cannot honestly distinguish.”     Louis L. Jaffe, English and American Judges as

        Lawmakers, 38 (1969). In limiting their analysis, my colleagues demonstrate just

        how ill-founded their reasoning is.

¶ 146         In discussing legislative defendants’ argument regarding this point, the

        majority specifically focuses on the case of Dawson v. Bomar. Interestingly, the


                                                   107
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



        majority dedicates two pages to Dawson simply to conclude its inapplicability to the

        instant case. Whether this is an attempt by the majority to convince the public, or

        frankly themselves, of Dawson’s irrelevance, an objective look at the case leads us to

        a different conclusion.

¶ 147         In Dawson, the petitioner, a prisoner, filed a habeas corpus action against the

        warden of the Tennessee State Penitentiary. 322 F.2d 445, 446 (6th Cir. 1963). The

        petitioner challenged the authority of the Tennessee Legislature, which was allegedly

        malapportioned at the time, to enact capital punishment legislation. Id. Specifically,

        and eerily similar to the instant case, the petitioner in Dawson requested that the

        court draw a distinction between ordinary, routine laws, which must be allowed to

        stand to prevent chaos, and the challenged capital punishment laws enacted by the

        legislature due to their “unique nature.” Id. at 447. The Dawson court began by

        explaining, however, that “[c]ourts will refrain from declaring legislative acts

        unconstitutional, even though the legislature may itself have been adjudicated to

        have been unconstitutionally constituted by reason of malapportionment, where the

        result would be to create chaos and confusion in government.” Id. The Dawson court

        went on to point out that “courts have uniformly held that otherwise valid enactments

        of legislatures will not be set aside as unconstitutional by reason of their passage by

        a malapportioned legislature.” Id. at 447–48.




                                                  108
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



¶ 148         Moreover, in addressing the petitioner’s argument that a carved-out exception

        should be made for the challenged legislation specifically, the court properly declined

        to treat one type of legislation different from any other. Indeed, the Dawson court

        emphasized the danger such judicial intrusion would breed:

                     For the Court to select any particular category of laws and
                     separate them from other laws for the purpose of applying
                     either the de facto doctrine or the doctrine of avoidance of
                     chaos and confusion would in fact circumvent legal
                     principles in order to substitute the Court’s opinion as to
                     the wisdom, morality, or appropriateness of such laws. The
                     personal views of members of the court with regard to [the
                     substance of a law] should not be grounds for withdrawing
                     such laws from the operation of established principles of
                     law. The purpose of both the de facto doctrine and the
                     doctrine of avoidance of chaos and confusion would be
                     defeated if the judiciary could be called upon to adjudicate
                     respective equities between the public and the complaining
                     party as to any specific act. Both doctrines must have
                     overall application validating the otherwise valid acts of a
                     malapportioned legislature, with a judicial severance of
                     specific acts and a weighing of equities as to those specific
                     acts precluded, if a government of laws and not of men is to
                     remain the polar star of judicial action.

         Id. at 448 (emphasis added).        Understanding that courts may not hand-pick

         legislation to legitimize, the court concluded that the plaintiff’s argument was

         without merit.

¶ 149         The majority “misread[s] Dawson,” claiming that it “held only that in applying

        the de facto officer doctrine, courts should not draw distinctions between categories

        of ordinary statutes” and remained silent on “how courts should approach


                                                  109
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



        categorically different types of legislative acts.” The Dawson court, however, never

        once made such a distinction, if one even exists.15 Reaching the same conclusion as

        countless other federal and state decisions, Dawson simply calls for “overall

        application” of the de facto doctrine to “the otherwise valid acts of a malapportioned

        legislature.” Id. No exceptions.

¶ 150         Today, the Court’s actions are directed at state constitutional amendments.

        The door has been opened, however, for judicial dissolution of legislative authority in

        the future. This is a far cry from judicial restraint and thwarts the idea that “there

        is no room for a judicial hegemony.” Walser ex rel. Wilson v. Jordan, 124 N.C. 683,

        705, 33 S.E. 139, 151 (1899) (Clark, J., dissenting). This Court’s “authority is limited,

        and the acceptance of that limitation is a public trust we are bound to keep in the

        promotion of a properly aligned government.” Rhyne v. K-Mart Corp., 149 N.C. App.

        672, 680, 562 S.E.2d 82, 89 (2002), aff’d, 358 N.C. 160, 594 S.E.2d 1 (2004).




              15   Notably absent from our constitution is the categorization of constitutional
        functions as “ordinary” or “extraordinary.” Further, and contrary to the majority’s
        view of our constitution, there is nothing extraordinary about any duties or
        obligations set forth therein. The constitution sets forth the rights enjoyed by the
        people and provides the framework for action by our government. There is no
        hierarchy of constitutional rights, and nothing concerning operation of our
        government is designated ordinary or extraordinary. The majority has taken it upon
        itself to rank governmental functions based solely on its own opinion. What happens
        then when they decide to take the same approach to the freedoms and liberties
        secured in the Declaration of Rights?
                                                   110
                                          NAACP V. MOORE

                                             2022-NCSC-99

                                          Berger, J., dissenting



¶ 151         That the majority has injected chaos and confusion into our political structure

        is self-evident. Equipped with a few paragraphs of instruction, our state’s courts may

        now decide if and when constitutional authority may be exercised by another branch

        of our government. It takes minimal effort to imagine the ways that this could

        ultimately “preempt the people’s capacity to [ ] assert their will consistent with the

        terms of their fundamental law” following their approval of a constitutional

        amendment. “The idea of . . . the judiciary [] preventing . . . the legislature, through

        which the people act, from exercising its power is the most serious of judicial

        considerations.” State ex rel. McCrory v. Berger, 368 N.C. at 650, 781 S.E.2d at 259

        (2016) (Newby, J., concurring in part and dissenting in part).

                                           III. Conclusion

¶ 152         Our constitution clearly states that amending the constitution is a duty

        designated to the General Assembly and the people of this State. The General

        Assembly acted within its constitutional authority when it proposed the Voter ID and

        Tax Cap Amendments to the people of North Carolina. The people overwhelmingly

        ratified these provisions which they believed important to safeguard elections and

        protect their wallets.

¶ 153         This decision is a radical departure from mere judicial review as this Court

        expands its reach beyond constitutional guardrails and unilaterally amends the

        constitution for its own reasons. The majority restructures power constitutionally


                                                  111
                                           NAACP V. MOORE

                                              2022-NCSC-99

                                           Berger, J., dissenting



        designated to the legislature, plainly violates the principles of non-justiciability, and

        wrests popular sovereignty from the people.

¶ 154         When does judicial activism undermine our republican form of government

        guaranteed in Article IV, Section 4 of the United States Constitution such that the

        people are no longer the fountain of power? At what point does a court, operating

        without any color of constitutional authority, implicate a deprivation of rights and

        liberties secured under the Fourteenth Amendment?

¶ 155         The sober people of this state will be left to wonder why, if they amended the

        constitution, those provisions are not in effect. The negative fallout of today’s decision

        will be felt most by the people of this state and the confidence they have in this

        institution. Sadly, they will experience the chaos and confusion courts seek to avoid.

              Chief Justice NEWBY and Justice BARRINGER join in this dissenting

        opinion.




                                                   112